 

Exhibit 10.2

 

QUANEX CORPORATION

EMPLOYEE SAVINGS PLAN



 

Amendment and Restatement
Effective January 1, 2002

 

--------------------------------------------------------------------------------


 

QUANEX CORPORATION EMPLOYEE SAVINGS PLAN

 

THIS AGREEMENT adopted by Quanex Corporation, a Delaware corporation (the
“Sponsor”),

 

W I T N E S S E T H:

 

WHEREAS, effective April 1, 1986, the Sponsor established Quanex Corporation
Employee Savings Plan (the “Plan”);

 

WHEREAS, the Plan is intended to be a profit sharing plan; and

 

WHEREAS, the Sponsor desires to amend and restate the Plan;

 

NOW, THEREFORE, the Plan is hereby amended and restated in its entirety as set
forth below.

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

Section

ARTICLE I - DEFINITIONS

 

 

 

Account

1.01

Active Service

1.02

Affiliated Employer

1.03

Annual Compensation

1.04

Annuity Starting Date

1.05

Applicable Distribution Period

1.06

Beneficiary or Beneficiaries

1.07

Board

1.08

Catch-up Eligible Participant

1.09

Claimant

1.10

Code

1.11

Committee

1.12

Considered Compensation

1.13

Contribution

1.14

Direct Rollover

1.15

Disability

1.16

Distributee

1.17

Distribution Calendar Year

1.18

Eligible Employee

1.19

Eligible Retirement Plan

1.20

Eligible Rollover Distribution

1.21

Employee

1.22

Employer or Employers

1.23

Entry Date

1.24

ERISA

1.25

Final Section 401(a)(9) Regulations

1.26

Five Percent Owner

1.27

Forfeitable Interest

1.28

Highly Compensated Employee

1.29

Hour of Service

1.30

Leased Employee

1.31

Maternity or Paternity Absence

1.32

Nonforfeitable Interest

1.33

Non-Highly Compensated Employee

1.34

Participant

1.35

Period of Service

1.36

Period of Severance

1.37

Plan

1.38

Plan Year

1.39

Qualified Domestic Relations Order

1.40

 

i

--------------------------------------------------------------------------------


 

Regulation

1.41

Required Beginning Date

1.42

Retirement Age

1.43

Rollover Contribution

1.44

Section 401(a)(9) Beneficiary

1.45

Separation From Service

1.46

Severance From Service Date

1.47

Severs Service

1.48

Sponsor

1.49

Sponsor Stock

1.50

Spouse

1.51

Trust

1.52

Trustee

1.53

Valuation Date

1.54

 

 

ARTICLE II - ELIGIBILITY

 

 

 

Eligibility Requirements

2.01

Early Participation for Rollover Purposes

2.02

Eligibility Upon Reemployment

2.03

Cessation of Participation

2.04

Recommencement of Participation

2.05

 

 

ARTICLE III – CONTRIBUTIONS

 

 

 

Salary Deferral Contributions

3.01

Catch-up Salary Deferral Contributions

3.02

After-Tax Contributions

3.03

Matching Contributions

3.04

Supplemental Contributions

3.05

Rollover Contributions and Plan-to-Plan Transfers

3.06

QNECS – Extraordinary Employer Contributions

3.07

Restoration Contributions

3.08

Restorative Payments

3.09

Nondeductible Contributions Not Required

3.10

Form of Payment of Contributions

3.11

Deadline for Payment of Contributions

3.12

Return of Contributions for Mistake, Disqualification or Disallowance of
Deduction

3.13

 

 

ARTICLE IV – ALLOCATION AND VALUATION OF ACCOUNTS

 

 

 

Information Statements from Employer

4.01

Allocation of Salary Deferral Contributions

4.02

Allocation of Catch-up Salary Deferral Contributions

4.03

Allocation of After-Tax Contributions

4.04

Allocation of Matching Contributions

4.05

Allocation of Supplemental Contributions

4.06

Allocation of QNECs

4.07

 

ii

--------------------------------------------------------------------------------


 

Allocation of Forfeitures

4.08

Valuation of Accounts

4.09

No Rights Unless Otherwise Prescribed

4.10

 

 

ARTICLE V - BENEFITS

 

 

 

Retirement Benefit

5.01

Death Benefit

5.02

Distribution Method

5.03

Immediate Payment of Small Amount Upon Separation From Service

5.04

Direct Rollover Option

5.05

Time of Distribution

5.06

Consent to Distribution

5.07

Information Provided to Participants

5.08

Designation of Beneficiary

5.09

Distributions to Minors and Incapacitated Persons

5.10

Distributions Pursuant to Qualified Domestic Relations Orders

5.11

Claims Review Procedures; Claims Appeal Procedures

5.12

Disability Benefit Claims Review and Appeal Procedures

5.13

 

 

ARTICLE VI – IN-SERVICE DISTRIBUTIONS

 

 

 

In-Service Financial Hardship Distributions

6.01

In-Service Distributions of After-Tax Contributions, Matching Contributions and
Supplemental Contributions

6.02

Method of Payment

6.03

 

 

ARTICLE VII – VESTING

 

 

 

ARTICLE VIII – FORFEITURES AND RESTORATIONS

 

 

 

Forfeiture on Termination of Participation

8.01

Restoration of Forfeited Amounts

8.02

Forfeitures by Lost Participants or Beneficiaries

8.03

 

 

ARTICLE IX – ACTIVE SERVICE

 

 

 

General

9.01

Disregard of Certain Service

9.02

Certain Brief Absences Counted as Active Service

9.03

Service Credit Required by Law

9.04

Special Maternity or Paternity Absence Rules

9.05

Employment Records Conclusive

9.06

 

 

ARTICLE X – INVESTMENT ELECTIONS

 

 

 

Investment Funds Established

10.01

Election Procedures Established

10.02

 

iii

--------------------------------------------------------------------------------


 

ARTICLE XI – ADOPTION OF PLAN BY OTHER EMPLOYERS

 

 

 

Adoption Procedure

11.01

No Joint Venture Implied

11.02

All Trust Assets Available to Pay All Benefits

11.03

Qualification a Condition Precedent to Adoption and Continued Participation

11.04

 

 

ARTICLE XII – AMENDMENT AND TERMINATION

 

 

 

Right to Amend and Limitations Thereon

12.01

Mandatory Amendments

12.02

Withdrawal of Employer

12.03

Termination of Plan

12.04

Partial or Complete Termination or Complete Discontinuance of Contributions

12.05

 

 

ARTICLE XIII– MISCELLANEOUS

 

 

 

Plan Not an Employment Contract

13.01

Benefits Provided Solely From Trust

13.02

Assignments Prohibited

13.03

Requirements Upon Merger or Consolidation of Plans

13.04

Gender of Words Used

13.05

Severability

13.06

Reemployed Veterans

13.07

Limitations on Legal Actions

13.08

Governing Law

13.09

 

 

APPENDIX A - LIMITATIONS ON CONTRIBUTIONS AND ALLOCATIONS

 

 

 

APPENDIX B - TOP-HEAVY REQUIREMENTS

 

 

 

APPENDIX C – ADMINISTRATION OF THE PLAN

 

 

 

APPENDIX D – FUNDING

 

 

iv

--------------------------------------------------------------------------------


 

ARTICLE I

 

DEFINITIONS

 

The words and phrases defined in this Article shall have the meaning set out in
the definition unless the context in which the word or phrase appears reasonably
requires a broader, narrower or different meaning.

 

1.01         “Account” means all ledger accounts pertaining to a Participant or
former Participant which are maintained by the Committee to reflect the
Participant’s or former Participant’s interest in the Trust.  The Committee
shall establish the following Accounts and any additional Accounts that the
Committee considers necessary to reflect the entire interest of the Participant
or former Participant in the Trust.  Each of the Accounts listed below and any
additional Accounts established by the Committee shall reflect the Contributions
or amounts transferred to the Trust, if any, and the appreciation or
depreciation of the assets in the Trust and the income earned or loss incurred
on the assets in the Trust attributable to the Contributions and/or other
amounts transferred to the Account.

 

(a)           Salary Deferral Contribution Account – the Participant’s or former
Participant’s before-tax contributions, if any, made pursuant to Section 3.01.

 

(b)           Catch-up Salary Deferral Account – the Participant’s or former
Participant’s before-tax contributions, if any, made pursuant to Section 3.02.

 

(c)           After-Tax Contribution Account – the Participant’s or former
Participant’s after-tax contributions, if any, made pursuant to Section 3.03.

 

(d)           Matching Contribution Account – the Employer’s matching
contributions, if any, made pursuant to Section 3.04.

 

(e)           Supplemental Contribution Account – the Employer’s contributions,
if any, made pursuant to Section 3.05.

 

(f)            QNEC Account – the Employer’s contributions, known as “qualified
nonelective employer contributions”, made as a means of passing the actual
deferral percentage test set forth in section 401(k) of the Code or the actual
contribution percentage test set forth in section 401(m) of the Code.

 

(g)           Rollover Account –  funds transferred from another qualified plan
or individual retirement account for the benefit of a Participant or former
Participant.

 

1.02         “Active Service” means the Periods of Service which are counted for
eligibility and vesting purposes as calculated under Article IX.

 

1.03         “Affiliated Employer” means the Employer and any employer which is
a member of the same controlled group of corporations within the meaning of
section 414(b) of the Code or which is a trade or business (whether or not
incorporated) which is under common control (within the meaning of
section 414(c) of the Code), which is a member of an affiliated service

 

I-1

--------------------------------------------------------------------------------


 

group (within the meaning of section 414(m) of the Code) with the Employer, or
which is required to be aggregated with the Employer under section 414(o) of the
Code.  For purposes of the limitation on allocations contained in Appendix A,
the definition of Affiliated Employer is modified by substituting the phrase
“more than 50 percent” in place of the phrase “at least 80 percent” each place
the latter phrase appears in section 1563(a)(1) of the Code.

 

1.04         “Annual Compensation” means the Employee’s wages from the
Affiliated Employers as defined in section 3401(a) of the Code for purposes of
federal income tax withholding at the source (but determined without regard to
any rules that limit the remuneration included in wages based on the nature or
location of the employment or the services performed) modified by including
elective contributions under a cafeteria plan maintained by an Affiliated
Employer that are excludable from the Employee’s gross income pursuant to
section 125 of the Code, elective contributions under a qualified transportation
fringe benefit plan maintained by an Affiliated Employer that are excludable
from the Employee’s gross income pursuant to section 132(f)(4) of the Code and
elective contributions made on behalf of the Employee to any plan maintained by
an Affiliated Employer that is qualified under or governed by section 401(k),
408(k), or 403(b) of the Code.  Except for purposes of Section A.4.1 of Appendix
A of the Plan, Annual Compensation in excess of $200,000.00 (as adjusted by the
Secretary of Treasury for increases in the cost of living) will be disregarded. 
If the Plan Year is ever less than twelve months, the $200,000.00 limitation (as
adjusted by the Secretary of Treasury for increases in the cost of living) will
be prorated by multiplying the limitation by a fraction, the numerator of which
is the number of months in the Plan Year, and the denominator of which is twelve
(12).

 

1.05         “Annuity Starting Date” means the first day of the first period for
which an amount is payable as an annuity, or in the case of a benefit payable in
the form of a lump sum, the date on which the Trustee disburses the lump sum.

 

1.06         “Applicable Distribution Period” means:

 

(a)           Distributions During the Participant’s or former Participant’s
Life.  For Distribution Calendar Years commencing on or after January 1, 2003,
up to and including the Distribution Calendar Year that includes the
Participant’s or former Participant’s death, the “Applicable Distribution
Period” is the Participant’s or former Participant’s life expectancy determined
using the Uniform Lifetime Table in Regulation section 1.401(a)(9)-9 for his age
as of his birthday in the relevant Distribution Calendar Year.  However, if the
Participant’s or former Participant’s sole Section 401(a)(9) Beneficiary for the
entire Distribution Calendar Year is his Spouse, for distributions during his
lifetime, his “Applicable Distribution Period” shall not be less than the joint
life expectancy of him and his Spouse using his and his Spouse’s attained ages
as of his and his Spouse’s birthdays in the Distribution Calendar Year.

 

(b)           Distributions after the Participant’s or former Participant’s
Death.  Effective for Distribution Calendar Years commencing on or after
January, 1, 2003, if a Participant or former Participant dies on or after his
Required Beginning Date, the “Applicable Distribution Period” for Distribution
Calendar Years after the Distribution Calendar Year containing the Participant’s
or former Participant’s date of death is the longer of the remaining life
expectancy of his Section 401(a)(9) Beneficiary (if any) determined in
accordance with the Final Section 401(a)(9) Regulations (calculated by using the
age of the Section 401(a)(9) Beneficiary

 

I-2

--------------------------------------------------------------------------------


 

in the year following the year of the former Participant’s death, reduced by one
for each subsequent year) or the remaining life expectancy of the  former
Participant determined in accordance with the Final Section 401(a)(9)
Regulations (calculated by using the age of the former Participant in the year
of death, reduced by one or each subsequent year).  However, if the former
Participant’s surviving Spouse is the former Participant’s sole Section
401(a)(9) Beneficiary, the remaining life expectancy of the surviving Spouse is
calculated for each Distribution Calendar Year after the year of the former
Participant’s death using the surviving Spouse’s age as the surviving Spouse’s
birthday in that year; and for distribution calendar years after the year of the
surviving Spouse’s death, the remaining life expectancy of the surviving Spouse
is calculated using the age of the surviving Spouse as of the surviving Spouse’s
birthday in the calendar year of the surviving Spouse’s death, reduced by one
for each subsequent calendar year.

 

(c)           Distribution Calendar Years Commencing Before January 1, 2003. 
For Distribution Calendar Years commencing before January 1, 2003, “Applicable
Distribution Period” means the period of time computed in accordance with the
applicable rules specified in Section 5.06(g).

 

1.07         “Beneficiary” or “Beneficiaries” means the person or persons, or
the trust or trusts created for the benefit of a natural person or persons or
the Participant’s or former Participant’s estate, designated by the Participant
or former Participant to receive the benefits payable under the Plan upon his
death.

 

1.08         “Board” or “Board of Directors” means the board of directors of the
Sponsor.

 

1.09         “Catch-up Eligible Participant” means a Participant who is age 50
or who is projected to attain the age of 50 by December 31 of the applicable
Plan Year.

 

1.10         “Claimant” means a Participant, former Participant or Beneficiary,
as applicable.

 

1.11         “Code” means the Internal Revenue Code of 1986, as amended from
time to time.

 

1.12         “Committee” means the committee appointed by the Sponsor to
administer the Plan.

 

1.13         “Considered Compensation”  means Annual Compensation paid to a
Participant by an Affiliated Employer for a Plan Year, reduced  by all of the
following items (even if includable in gross income): all reimbursements or
other expense allowances (such as the payment of moving expenses or automobile
mileage reimbursements), cash and noncash fringe benefits (such as the use of an
automobile owned by the Employer, club memberships, tax gross-ups, attendance
and safety awards, fitness reimbursements, housing allowances, financial
planning benefits and Beneflex dollars), deferred compensation (such as amounts
realized upon the exercise of a nonqualified stock option or upon the premature
disposition of an incentive stock option, pay for accrued vacation upon
Separation From Service, amounts realized when restricted property or other
property held by a Participant either becomes freely transferable or no longer
subject to a substantial risk of forfeiture under section 83 of the Code), and
welfare benefits (such as severance pay).  An Employee’s Considered Compensation
paid to him during any period in which he is not eligible to participate in the
Plan under Article II shall be

 

I-3

--------------------------------------------------------------------------------


 

disregarded.  Considered Compensation in excess of $200,000.00 (as adjusted by
the Secretary of Treasury for increases in the cost of living) will be
disregarded.  If the Plan Year is ever less than twelve months, the $200,000.00
limitation (as adjusted by the Secretary of Treasury for increases in the cost
of living) will be prorated by multiplying the limitation by a fraction, the
numerator of which is the number of months in the Plan Year, and the denominator
of which is twelve (12).

 

1.14         “Contribution” means the total amount of contributions made under
the terms of the Plan.  Each specific type of Contribution shall be designated
by the type of contribution made as follows:

 

(a)           Salary Deferral Contribution – a before-tax contribution made by
the Employer pursuant to Section 3.01 and the Employee’s salary deferral
agreement.

 

(b)           Catch-up Salary Deferral Contribution – a contribution made by the
Employer pursuant to Section 3.02 and the Participant’s salary deferral
agreement.

 

(c)           After-Tax Contribution – an after-tax contribution made by the
Employee.

 

(d)           Matching Contribution – a contribution made by the Employer
pursuant to Section 3.04.

 

(e)           Supplemental Contribution – a contribution made by the Employer
pursuant to Section 3.05.

 

(f)            QNEC – an extraordinary contribution, known as a “qualified
nonelective employer contribution”,  made by the Employer as a means of passing
the actual deferral percentage test set forth in section 401(k) of the Code or
the actual contribution percentage test set forth in section 401(m) of the Code.

 

(g)           Rollover Contribution – a contribution made by a Participant which
consists of any part of an eligible rollover distribution (as defined in section
402 of the Code) from a qualified employee trust described in section 401(a) of
the Code.

 

1.15         “Direct Rollover” means a payment by the Plan to the Eligible
Retirement Plan specified by the Distributee.

 

1.16         “Disability” means a mental or physical disability which, in the
opinion of a physician selected by the Committee, shall prevent the Participant
or former Participant from earning a reasonable livelihood with any Affiliated
Employer and which can be expected to result in death or which has lasted or can
be expected to last for a continuous period of not less than 12 months and
which: (a) was not contracted, suffered or incurred while the Participant or
former Participant was engaged in, or did not result from having engaged in, a
felonious criminal enterprise; (b) did not result from alcoholism or addiction
to narcotics; and (c) did not result from an injury incurred while a member of
the Armed Forces of the United States for which the Participant or former
Participant receives a military pension.

 

I-4

--------------------------------------------------------------------------------


 

1.17         “Distributee” means an Employee or former Employee.  In addition,
the Employee’s or former Employee’s surviving Spouse and the Employee’s or
former Employee’s Spouse or former Spouse who is the alternate payee under a
Qualified Domestic Relations Order, are Distributees with regard to the interest
of the Spouse or former Spouse.

 

1.18         “Distribution Calendar Year” A calendar year for which a minimum
distribution is required to be made to a Participant or former Participant under
section 401(a)(9) of the Code and Department of Treasury Regulations
thereunder.  If a Participant’s or former Participant’s Required Beginning Date
is April 1 of the calendar year following the calendar year in which he attains
age 70½, his first Distribution Calendar Year is the calendar year in which he
attains age 70½.  If a Participant’s or former Participant’s Required Beginning
Date is April 1 of the calendar year following the calendar year in which he
incurs a Separation From Service, his first Distribution Calendar Year is the
calendar year in which he incurs a Separation From Service.

 

1.19         “Eligible Employee” means an Employee who is classified by the
Employer as (1) working at the Sponsor’s Corporate Office in Houston, Texas; (2)
working at or for the Sponsor’s MACSTEEL group office in Jackson, Michigan and
compensated on a salaried basis; (3) working at or for the Sponsor’s MACSTEEL
operating unit in Jackson, Michigan and compensated on a salaried basis; (4)
working at or for the Sponsor’s MACSTEEL operating unit in Fort Smith, Arkansas
and compensated on a salaried basis; or (5) working at or for the Sponsor’s
MACSTEEL Heat Treating operating unit in Huntington, Indiana.

 

1.20         “Eligible Retirement Plan” means (a) an individual retirement
account described in section 408(a) of the Code, (b) an individual retirement
annuity described in section 408(b) of the Code (other than an endowment
contract), (c) an annuity plan described in section 403(a) of the Code, (d) a
qualified plan described in section 401(a) of the Code that is a defined
contribution plan that accepts the Distributee’s Eligible Rollover Distribution,
(e) an eligible deferred compensation plan described in section 457(b) of the
Code that is maintained by an eligible employer described in section
457(e)(1)(A) of the Code but only if the plan agrees to separately account for
amounts rolled into such plan, or (f) an annuity contract described in section
403(b) of the Code.

 

1.21         “Eligible Rollover Distribution” means any distribution of all or
any portion of the balance to the credit of the Distributee, except that an
Eligible Rollover Distribution does not include:  (a) any distribution that is
one of a series of substantially equal periodic payments (not less frequently
than annually) made for the life (or life expectancy) of the Distributee or the
joint lives (or joint life expectancies) of the Distributee and the
Distributee’s Beneficiary, or for a specified period of ten years or more; (b)
any distribution to the extent the distribution is required under section
401(a)(9) of the Code; (c) the portion of any distribution that is not
includable in gross income (determined without regard to the exclusion for net
unrealized appreciation with respect to employer securities) unless the Eligible
Retirement Plan to which the distribution is transferred (1) agrees to
separately account for amounts so transferred, including separately accounting
for the portion of such distribution which is not includable in gross income or
(2) is an individual retirement account described in section 408(a) of the Code
or an individual retirement annuity described in section 408(b) of the Code
(other than an endowment contract); and, (d) a distribution from any of the
Participant’s Accounts due to a financial hardship of the Participant.

 

I-5

--------------------------------------------------------------------------------


 

1.22         “Employee” means, except as otherwise specified in this Section,
all common law employees of an Affiliated Employer and all Leased Employees.

 

1.23         “Employer” or “Employers” means the Sponsor and any other business
organization that adopts the Plan.

 

1.24         “Entry Date” means the first day of each calendar quarter, January
1, April 1, July 1, and October 1.

 

1.25         “ERISA” means the Employee Retirement Income Security Act of 1974,
as amended from time to time.

 

1.26         “Final Section 401(a)(9) Regulations” means the final Department of
Treasury Regulations issued under section 401(a)(9) of the Code which were
published in the Federal Register on April 17, 2002.

 

1.27         “Five Percent Owner” means an Employee who is a five percent owner
as defined in section 416(i) of the Code.

 

1.28         “Forfeitable Interest” means a Participant’s or former
Participant’s nonforfeitable interest in amounts credited to his Account
determined in accordance with Article VII.

 

1.29         “Highly Compensated Employee” means an Employee or an Affiliated
Employer who, during the Plan Year or the preceding Plan Year, (a) was at any
time a Five Percent Owner at any time during the Plan Year or the preceding Plan
Year or (b) had Annual Compensation from the Affiliated Employers in excess of
$80,000.00 (as adjusted from time to time by the Secretary of the Treasury) for
the preceding Plan Year.

 

1.30         “Hour of Service” means each hour that an Employee is paid or
entitled to payment by an Affiliated Employer for the performance of duties.

 

1.31         “Leased Employee” means any person who (a) is not a common law
employee of an Affiliated Employer, (b) pursuant to an agreement between an
Affiliated Employer and any other person, has performed services for an
Affiliated Employer (or for an Affiliated Employer and related persons
determined in accordance with section 414(n)(6) of the Code) on a substantially
full–time basis for a period of at least one year and (c) performs the services
under primary direction and control of the recipient.

 

1.32         “Maternity or Paternity Absence” means a period in which an
Employee is absent from work (a) by reason of the pregnancy of the Employee, (b)
by reason of the birth of a child of the Employee, (c) by reason of the
placement of a child with the Employee in connection with the adoption of the
child by the Employee, or (d) for purposes of caring for such child for a period
immediately following such birth or placement for adoption.

 

1.33         “Nonforfeitable Interest” means a Participant’s or former
Participant’s nonforfeitable interest in amounts credited to his Account
determined in accordance with Article VII.

 

I-6

--------------------------------------------------------------------------------


 

1.34         “Non–Highly Compensated Employee” means an Employee who is not a
Highly Compensated Employee.

 

1.35         “Participant” means an Employee who is eligible to participate in
the Plan under the provisions of Article II.

 

1.36         “Period of Service” means a period of employment with an Affiliated
Employer which commences on the later of (1) April 1, 1986 or (2) the day on
which an Employee performs his initial Hour of Service or performs his initial
Hour of Service after he Severs Service, whichever is applicable, and ends on
the date the Employee subsequently Severs Service.

 

1.37         “Period of Severance” means the period of time commencing on the
Employee’s Severance From Service Date and ending on the date the Employee
subsequently performs an Hour of Service.

 

1.38         “Plan” means the Quanex Corporation Employee Savings Plan, as
amended from time to time.

 

1.39         “Plan Year” means the calendar year.

 

1.40         “Qualified Domestic Relations Order” means a domestic relations
order which the Committee has determined constitutes a qualified domestic
relations order within the meaning of section 414(p) of the Code.

 

1.41         “Regulation” means the Department of Treasury regulation specified,
as it may be changed from time to time.

 

1.42         “Required Beginning Date” means:

 

(a)           in the case of an individual who is not a Five Percent Owner in
the Plan Year that ends in the calendar year in which he attains age 70½, the
Required Beginning Date is April 1 of the calendar year following the later of
(1) the calendar year in which the individual attains age 70½, or (2) the
calendar year in which the individual incurs a Separation From Service;

 

(b)           in the case of an individual who is a Five Percent Owner in the
Plan Year that ends in the calendar year in which he attains age 70½, the
Required Beginning Date is April 1 of the calendar year following the calendar
year in which he attains age 70½; and

 

(c)           notwithstanding subsection (a), in the case of an individual who
attained age 70½ prior to January 1, 2001, the Required Beginning Date is
April 1 of the calendar year following the calendar year in which the individual
attained age 70½.

 

1.43         “Retirement Age” means age 65.

 

1.44         “Rollover Contribution” means the amount contributed by a
Participant of the Plan which consists of any part of an Eligible Rollover
Distribution from a qualified employee

 

I-7

--------------------------------------------------------------------------------


 

trust described in section 401(a) of the Code other than an amount that is not
includable in the Participant’s gross income.

 

1.45         “Section 401(a)(9) Beneficiary” means an individual who is a
Participant’s or former Participant’s Beneficiary on the date of the
Participant’s or former Participant’s death and (unless the Beneficiary dies
after the date of the Participant’s or former Participant’s death and before
September 30 of the following calendar year without disclaiming benefits under
the Plan) who remains a Beneficiary as of September 30 of the calendar year
following the calendar year of the Participant’s or former Participant’s death. 
If the Participant’s or former Participant’s Beneficiary is a trust, an
individual beneficiary of the trust may be a Section 401(a)(9) Beneficiary of
the Participant or former Participant if the requirements of Regulation Section
1.401(a)(9)-4 are satisfied

 

1.46         “Separation From Service” means an individual’s termination of
employment with an Affiliated Employer without commencing or continuing
employment with any other Affiliated Employer.

 

1.47         “Severance From Service Date” means the earlier of the date of the
Employee’s Separation From Service, or the first anniversary of the date on
which the Employee is absent from service (with or without pay) for any reason
other than his Separation From Service or a Maternity or Paternity Absence, such
as vacation, holiday, sickness, or leave of absence.  The Severance From Service
Date of an Employee who is absent beyond the first anniversary of his first day
of absence by reason of a Maternity or Paternity Absence is the second
anniversary of the first day of the absence.

 

1.48         “Severs Service” means the occurrence of a Participant’s or former
Participant’s Severance From Service Date.

 

1.49         “Sponsor” means Quanex Corporation, a Delaware corporation.

 

1.50         “Spouse” means the person to whom the Participant or former
Participant is married under applicable local law.  In addition, to the extent
provided in a Qualified Domestic Relations Order, a surviving former spouse of a
Participant or former Participant will be treated as the Spouse of the
Participant or former Participant, and to the same extent any current spouse of
the Participant or former Participant will not be treated as a Spouse of the
Participant or former Participant. For purposes of Section 5.06, a former Spouse
to whom all or a portion of a Participant’s or former Participant’s Plan benefit
is payable under a Qualified Domestic Order shall, to that extent, be treated as
a Spouse or surviving Spouse regardless of whether the Qualified Domestic
Relations Order specifically provides that the former Spouse is to be treated as
the Spouse for purposes of Sections 401(a)(11) and 417 of the Code.

 

1.51         “Sponsor Stock” means the common stock of the Sponsor or such other
publicly-traded stock of an Affiliated Employer as meets the requirements of
section 407(d)(5) of ERISA with respect to the Plan.

 

1.52         “Trust” means the trust estate created to fund the Plan.

 

I-8

--------------------------------------------------------------------------------


 

1.53         “Trustee” means collectively one or more persons or corporations
with trust powers which have been appointed by the initial Sponsor and have
accepted the duties of Trustee and any successor appointed by the Sponsor.

 

1.54         “Valuation Date” means each business day of the Plan Year.

 

I-9

--------------------------------------------------------------------------------


 

ARTICLE II



ELIGIBILITY

 

2.01         Eligibility Requirements.  Each Eligible Employee shall be eligible
to participate in the Plan beginning on the Entry Date that occurs with or next
follows the date on which the Eligible Employee completes 90 days of Active
Service.  However, an Employee who is included in a unit of Employees covered by
a collective bargaining agreement between the Employees’ representative and the
Employer shall be excluded, even if he has met the requirements for eligibility,
if there has been good faith bargaining between the Employer and the Employees’
representative pertaining to retirement benefits and the agreement does not
require the Employer to include such Employees in the Plan.  In addition, a
Leased Employee shall not be eligible to participate in the Plan unless the
Plan’s qualified status is dependent upon coverage of the Leased Employee.  An
Employee who is a nonresident alien (within the meaning of section 7701(b) of
the Code) and receives no earned income (within the meaning of section 911(d)(2)
of the Code) from any Affiliated Employer that constitutes income from sources
within the United States (within the meaning of section 861(a)(3) of the Code)
is not eligible to participate in the Plan.  An Employee who is a nonresident
alien (within the meaning of section 7701(b) of the Code) and who does receive
earned income (within the meaning of section 911(d)(2) of the Code) from any
Affiliated Employer that constitutes income from sources within the United
States (within the meaning of section 861(a)(3) of the Code) all of which is
exempt from United States income tax under an applicable tax convention is not
eligible to participate in the Plan.  During any period in which an individual
is classified by an Employer as an independent contractor with respect to such
Employer, the individual is not eligible to participate in the Plan (even if he
is subsequently reclassified by the Internal Revenue Service as a common law
employee of the Employer and the Employer acquiesces to the reclassification). 
Finally, an Employee who is employed outside the United States is not eligible
to participate in the Plan unless the Committee elects to permit him to
participate in the Plan.

 

2.02         Early Participation for Rollover Purposes.  An Employee who
satisfies the eligibility requirements specified in Section 2.01 other than the
service requirement shall be eligible to make Rollover Contributions to the Plan
on the Entry Date next following (not coincident with) the date on which he
completes an Hour of Service.

 

2.03         Eligibility Upon Reemployment.  If an Employee incurs a Separation
From Service prior to the date he initially begins participating in the Plan, he
shall be eligible to begin participation in the Plan on the later of the date he
would have become a Participant if he did not incur a Separation From Service or
the date on which he performs an Hour of Service after he incurs a Separation
From Service.  Subject to Section 2.04, once an Employee becomes a Participant,
his eligibility to participate in the Plan shall continue until he Severs
Service.

 

2.04         Cessation of Participation.  An individual who has become a
Participant will cease to be a Participant on the earliest of the date on which
he (a) Severs Service, (b) is transferred from the employ of an Employer to the
employ of an Affiliated Employer that has not adopted the Plan, (c) becomes
included in a unit of employees covered by a collective bargaining agreement
that does not require coverage of those employees under the Plan, (d) becomes a
Leased Employee, or (e) becomes included in another classification of Employees
who, under

 

II-1

--------------------------------------------------------------------------------


 

the terms of the Plan, are not eligible to participate.  Under these
circumstances, the Participant’s Account becomes frozen; he cannot contribute to
the Plan or share in the allocation of any Contributions for the frozen period. 
However, his Accounts shall continue to share in any Plan income allocable to
his Accounts during the frozen period of time.

 

2.05         Recommencement of Participation.  A former Participant will again
become a Participant on the day on which he again becomes included in a
classification of Employees that, under the terms of the Plan, is eligible to
participate.

 

II-2

--------------------------------------------------------------------------------


 

ARTICLE III

CONTRIBUTIONS

 

3.01         Salary Deferral Contributions.  Each Employer shall make a Salary
Deferral Contribution in an amount equal to the amount by which the Considered
Compensation of its Employees who are Participants was reduced on a pre–tax
basis pursuant to salary deferral agreements (excluding amounts of Considered
Compensation deferred pursuant to Section 3.02 that are properly characterized
as Catch-up Salary Deferral Contributions).  Any such salary deferral agreement
shall be an agreement in a form satisfactory to the Committee to prospectively
receive Considered Compensation from the Employer in a reduced amount and to
have the Employer contribute an amount equal to the amount of the reduction to
the Trust on account of the Participant.  Any such salary deferral agreement
shall be revocable in accordance with its terms, provided that no revocation
shall be retroactive or permit payment to the Participant of the amount required
to be contributed to the Trust.  A Participant’s or former Participant’s right
to benefits attributable to Salary Deferral Contributions made to the Plan on
his behalf shall be nonforfeitable.

 

The maximum amount a Participant may elect to reduce his Considered Compensation
under his salary deferral agreement and have contributed to the Plan on a
pre–tax basis shall be determined by the Committee, in its sole discretion from
time to time.  The election to have Salary Deferral Contributions made, the
ability to change the rate of Salary Deferral Contributions, the right to
suspend Salary Deferral Contributions, and the manner of commencing new Salary
Deferral Contributions shall be permitted under any uniform method determined by
the Committee from time to time.

 

3.02         Catch-up Salary Deferral Contributions.  The Employer shall make a
Catch-up Salary Deferral Contribution in an amount equal to the amounts by which
its Catch-up Eligible Participants’ Considered Compensation was reduced as a
result of salary deferral agreements authorizing Catch-up Salary Deferral
Contributions (to the extent that their deferrals are properly characterized as
Catch-up Salary Deferral Contributions).  Any such salary deferral agreement
shall be an agreement in a form satisfactory to the Committee to prospectively
receive Considered Compensation from the Employer in a reduced amount and to
have the Employer contribute an amount equal to the amount of the reduction to
the Trust on behalf of the Catch-up Eligible Participant.  Further, any such
salary deferral agreement shall be revocable in accordance with its terms,
provided that no revocation shall be retroactive or permit payment to the
Participant of the amount required to be contributed to the Trust.  A
Participant’s or former Participant’s right to benefits derived from Catch-up
Salary Deferral Contributions made to the Plan on his behalf shall be
nonforfeitable.

 

Catch-up Salary Deferral Contributions on behalf of a Catch-up Eligible
Participant shall be permitted to the extent that the Catch-up Salary Deferral
Contributions do not exceed the lesser of (a) the “applicable dollar amount”
under section 414(v) of the Code for the Plan Year (as adjusted from time to
time by the Secretary of Treasury), or (b) an amount equal to the Participant’s
Annual Compensation for the Plan Year minus the Catch-up Eligible Participant’s
Salary Deferral Contributions for the Plan Year.

 

III-1

--------------------------------------------------------------------------------


 

A final determination as to whether amounts deferred under the Plan by a
Catch-up Eligible Participant are properly characterized as Salary Deferral
Contributions or Catch-up Salary Deferral Contributions for a Plan Year shall be
made as of the end of the Plan Year.  To the extent that amounts deferred under
the Plan on a pre-tax basis at the election of a Catch-up Eligible Participant
exceed the least of (a) the lowest statutory limit on Salary Deferral
Contributions (including limits imposed under sections 401(a)(30) and 415 of the
Code), (b) the maximum limitation on Salary Deferral Contributions, if any,
imposed by the Committee pursuant to Section 3.01, or (c) the highest amount of
Salary Deferral Contributions on behalf of the Catch-up Eligible Participant
that may be retained in the Plan under the rules of section 401(k)(8)(C) of the
Code, the amounts deferred shall be characterized as Catch-up Salary Deferral
Contributions.  Any amounts deferred under the Plan  on a pre-tax basis at the
election of a Catch-up Eligible Participant that are not properly characterized
as Catch-up Salary Deferral Contributions pursuant to the rules of the preceding
sentence shall be characterized as Salary Deferral Contributions for all
purposes under the Plan.

 

3.03         After–Tax Contributions.  To the extent permitted by the Committee,
each Participant may make voluntary after–tax contributions to the Plan through
payroll deductions or in a lump sum in cash.  A Participant’s or former
Participant’s right to benefits attributable to After–Tax Contributions made to
the Plan on his behalf shall be nonforfeitable.

 

The maximum amount a Participant may elect to contribute to the Plan on an
after–tax basis shall be determined by the Committee from time to time.  The
election to have After–Tax Contributions made, the ability to change the rate of
After–Tax Contributions, the right to suspend After–Tax Contributions, and the
manner of commencing new After–Tax Contributions shall be permitted under any
uniform method determined by the Committee from time to time.

 

3.04         Matching Contributions.  Each Employer will make a Matching
Contribution on behalf of each of its Employees who is a Participant in an
amount equal to 50 percent of the first five percent of such Participant’s
Considered Compensation contributed to the Plan pursuant to such Participant’s
Salary Deferral Contributions and After–Tax Contributions for the Plan Year.

 

3.05         Supplemental Contributions.  Each Employer may contribute for a
Plan Year a Supplemental Contribution to be allocated among Participants in such
amount, if any, as shall be determined by the Employer.   The rate of the
Supplemental  Contribution need not be uniform among all divisions of the
Employer.

 

3.06         Rollover Contributions and Plan–to–Plan Transfers.  The Committee
may permit Rollover Contributions by Participants and/or direct transfers to or
from another qualified plan on behalf of Participants from time to time.  If
Rollover Contributions and/or direct transfers to or from another qualified plan
are permitted, the opportunity to make those contributions and/or direct
transfers must be made available to Participants on a nondiscriminatory basis. 
For this purpose only, all Employees who are included in a classification of
Employees who are eligible to participate in the Plan shall be considered to be
Participants of the Plan even though they may not have met the Active Service
requirements for eligibility.  However, they shall not be entitled to elect to
have Salary Deferral Contributions made or to share in Employer Contributions or
forfeitures unless and until they have met the requirements for eligibility,
contributions and allocations.  A Rollover Contribution shall not be accepted
unless it is directly

 

III-2

--------------------------------------------------------------------------------


 

rolled over to the Plan in a rollover described in section 401(a)(31) of the
Code.  A Participant shall not be permitted to make a Rollover Contribution if
the property he intends to contribute is for any reason unacceptable to the
Trustee.  A Participant’s or former Participant’s right to benefits attributable
to his Rollover Contributions made to the Plan shall be nonforfeitable.

 

3.07         QNECS - Extraordinary Employer Contributions.  Any Employer may
make a QNEC in such amount, if any, as shall be determined by it.  A
Participant’s or former Participant’s right to benefits attributable to QNECs
made to the Plan on his behalf shall be nonforfeitable.  In no event will QNECs
be distributed before Salary Deferral Contributions may be distributed from the
Plan.

 

3.08         Restoration Contributions.  The Employer shall, for each Plan Year,
make a restoration contribution in an amount equal to the sum of (a) such
amount, if any, as shall be necessary to fully restore all Matching Contribution
Accounts and Supplemental Contribution Accounts required to be restored pursuant
to the provisions of Section 8.02 after the application of all forfeitures
available for such restoration; plus (b) an amount equal in value to the value
of forfeited benefits required to be restored under Section 8.03, after the
application of all forfeitures available for such restoration.

 

3.09         Restorative Payments.  If due to an oversight or inadvertent error
an Employer fails to make a Contribution to the Plan on behalf of a Participant
or former Participant, as soon as administratively practicable following the
Employer’s discovery of the error, the Employer shall make a restorative payment
to the Plan on behalf of the Participant or former Participant in an amount
equal to the amount of required Contributions the Employer should have made to
the Plan on behalf of the Participant or former Participant plus interest
thereon (both determined in a manner that is consistent with then current
guidance from the Department of Treasury concerning such restorative payments)
after the application of forfeitures available for such restoration.

 

3.10         Nondeductible Contributions Not Required.  Notwithstanding any
other provision of the Plan, no Employer shall be required to make any
contribution that would be a “nondeductible contribution” within the meaning of
section 4972 of the Code.

 

3.11         Form of Payment of Contributions.  Contributions may be paid to the
Trustee either in cash or in qualifying employer securities (as such term is
defined in section 407(d) of ERISA) or any combination thereof, provided that
payment may not be made in any form constituting a prohibited transaction under
section 4975 of the Code or section 406 of ERISA.

 

3.12         Deadline for Payment of Contributions.  Salary Deferral
Contributions, Catch-up Salary Deferral Contributions, and After-Tax
Contributions shall be paid to the Trustee in installments.  The installment for
each payroll period shall be paid as soon as administratively feasible.  The
Matching Contributions, Supplemental Contributions and QNECs for a Plan Year
shall be paid to the Trustee in one or more installments, as the Employer may
from time to time determine; provided, however, that such contributions may not
be paid later than the time prescribed by law (including extensions thereof) for
filing the Employer’s income tax return for its taxable year ending with or
within such Plan Year.

 

III-3

--------------------------------------------------------------------------------


 

3.13         Return of Contributions for Mistake, Disqualification or
Disallowance of Deduction.  Subject to the limitations of section 415 of the
Code, the assets of the Trust shall not revert to any Employer or be used for
any purpose other than the exclusive benefit of Participants, former
Participants and their Beneficiaries and the reasonable expenses of
administering the Plan except:

 

(a)           any Employer Contribution made because of a mistake of fact may be
repaid to the Employer within one year after the payment of the Contribution;
and

 

(b)           all Employer Contributions are conditioned upon their
deductibility under section 404 of the Code; therefore, to the extent the
deduction is disallowed, the Contributions may be repaid to the Employer within
one year after the disallowance.

 

The Employer has the exclusive right to determine if a Contribution or any part
of it is to be repaid or is to remain as a part of the Trust except that the
amount to be repaid is limited, if the Contribution is made by mistake of fact
or if the deduction for the Contribution is disallowed, to the excess of the
amount contributed over the amount that would have been contributed had there
been no mistake or over the amount disallowed.  Earnings which are attributable
to any excess contribution cannot be repaid.  Losses attributable to an excess
contribution must reduce the amount that may be repaid.  All repayments of
Contributions made due to a mistake of fact or with respect to which a deduction
is disallowed are limited so that the balance in a Participant’s or former
Participant’s Account cannot be reduced to less than the balance that would have
been in the Participant’s or former Participant’s Account had the mistaken
amount or the amount disallowed never been contributed.

 

III-4

--------------------------------------------------------------------------------


 

ARTICLE IV

 

ALLOCATION AND VALUATION OF ACCOUNTS

 

4.01         Information Statements from Employer.  Upon request by the
Committee, the Employer shall provide the Committee with a schedule setting
forth the amount of its Salary Deferral Contribution, Supplemental Contribution,
QNEC, and restoration contribution; the names of its Participants, the number of
years of Active Service of each of its Participants and former Participants, the
amount of Considered Compensation and Annual Compensation paid to each
Participant and former Participant, and the amount of Considered Compensation
and Annual Compensation paid to all its Participants and former Participants. 
Such schedules shall be conclusive evidence of such facts.

 

4.02         Allocation of Salary Deferral Contributions.  The Committee or its
designee shall allocate the Salary Deferral Contribution among the Participants
by allocating to each  Participant the amount by which his Considered
Compensation was reduced pursuant to a salary deferral agreement (as described
in Section 3.01) and shall credit each such Participant’s share to his Salary
Deferral Contribution Account.

 

4.03         Allocation of Catch-up Salary Deferral Contribution.  The Committee
shall allocate the Catch-up Salary Deferral Contribution among the Participants
by allocating to each  Participant the amount by which his Considered
Compensation was reduced pursuant to a salary deferral agreement under
Section 3.02 and shall credit each such Participant’s share to his Catch-up
Salary Deferral Contribution Account.

 

4.04         Allocation of After-Tax Contributions.  The Committee or its
designee shall allocate After-Tax Contributions made by a Participant in the
amount of such After-Tax Contributions and shall credit such After-Tax
Contributions to the Participant’s After-Tax Contribution Account.

 

4.05         Allocation of Matching Contributions.  The Committee or its
designee shall separately allocate the Matching Contribution made by an Employer
among the Employer’s Participants in the proportion which the matched Salary
Deferral Contributions matched Catch-up Salary Deferral Contributions, and
matched After–Tax Contributions of each such Participant bear to the total
matched Salary Deferral Contributions, matched Catch-up Salary Deferral
Contributions, and matched After–Tax Contributions of all such Participants. 
Each Participant’s proportionate share shall be credited to his Matching
Contribution Account.

 

4.06         Allocation of Supplemental Contributions.  For each Plan Year, the
Committee or its designee shall allocate the Supplemental Contribution made by
an Employer among the Participants who are employed by the Employer during the
Plan Year, based upon each such Participant’s Considered  Compensation paid by
the Employer as compared to the Considered Compensation for all such
Participants employed by the Employer and eligible for the allocation.

 

4.07         Allocation of QNECs.  The  Committee or its designee shall
separately allocate the QNEC among the Non–Highly Compensated Employees who are
Participants based upon

 

IV-1

--------------------------------------------------------------------------------


 

each such Participant’s Considered Compensation as compared to the Considered
Compensation of all such Participants.

 

4.08         Allocation of Forfeitures.  At the time a forfeiture occurs
pursuant to Article VIII, Section A.3.3 of Appendix A, the amount forfeited will
first be used to reinstate any Account required to be reinstated under
Article VIII, and any remaining amount will be applied to reduce the Employer’s
obligation to make future Matching Contributions or Supplemental Contributions. 
However, in no event will amounts forfeited pursuant to Section A.3.3 of
Appendix A be allocated to the Accounts of Participants whose Matching
Contributions are forfeited pursuant to Section A.3.3 of Appendix A.

 

4.09         Valuation of Accounts.  A Participant’s or former Participant’s
Accounts shall be valued by the Trustee at fair market value on each Valuation
Date.  The earnings and losses attributable to any asset in the Trust will be
allocated solely to the Account of the Participant or former Participant on
whose behalf the investment in the asset was made.  In determining the fair
market value of the Participant’s or former Participant’s Accounts, the Trustee
shall utilize such sources of information as it may deem reliable including, but
not limited to, stock market quotations, statistical evaluation services,
newspapers of general circulation, financial publications, advice from
investment counselors or brokerage firms, or any combination of sources which in
the opinion of the Trustee will provide the price such assets were last traded
at on a registered stock exchange; provided, however, that with respect to
regulated investment company shares, the Trustee shall rely exclusively on
information provided to it by the investment adviser to such funds.

 

4.10         No Rights Unless Otherwise Prescribed.  No allocations,
adjustments, credits, or transfers shall ever vest in any Participant or former
Participant any right, title, or interest in the Trust except at the times and
upon the terms and conditions set forth in the Plan.

 

IV-2

--------------------------------------------------------------------------------


 

ARTICLE V

BENEFITS

 

5.01         Retirement Benefit.  Upon his Separation From Service, a
Participant or former Participant is entitled to receive his Nonforfeitable
Interest in his Account balances.

 

5.02         Death Benefit.  If a Participant or former Participant dies, the
death benefit payable to his Beneficiary shall be the Participant’s
Nonforfeitable Interest in 100 percent of the remaining amount of his Account
balances.

 

5.03         Distribution Method.  Any distribution under the Plan shall be made
in the form of a single sum in cash.

 

5.04         Immediate Payment of Small Amount Upon Separation From Service. 
Each Participant or  former  Participant whose Nonforfeitable Interest in his
Account balance at the time of a distribution to him on account of his
Separation From Service is, in the aggregate, less than or equal to $5,000.00,
shall be paid in the form of an immediate single sum cash payment and/or as a
Direct Rollover, as elected by him under section 5.05.  However, if a
Distributee who is subject to this Section 5.04 does not furnish instructions in
accordance with Plan procedures to directly roll over his Plan benefit within 45
days after he has been given direct rollover forms, he will be deemed to have
elected to receive an immediate lump sum cash distribution of his entire Plan
benefit.  If a Participant’s or former Participant’s Nonforfeitable Interest in
his Account balance payable upon his Separation From Service is zero (because he
has no Nonforfeitable Interest in his Account balance), he will be deemed to
receive an immediate distribution of his entire Nonforfeitable Interest in his
Account balance.

 

5.05         Direct Rollover Option.  To the extent required under Regulations,
a Distributee has the right to direct that any portion of his Eligible Rollover
Distribution will be directly paid to an Eligible Retirement Plan specified by
him that will accept the Eligible Rollover Distribution.

 

5.06         Required Distributions.  Notwithstanding any other provision of the
Plan, any benefit payable under the Plan shall be distributed, or commence to be
distributed, in compliance with the following provisions:

 

(a)           Required Distributions for Certain Persons Who are 70½ or Older. 
Unless a Participant’s or former Participant’s entire Nonforfeitable Interest in
his Plan benefit is distributed to him in a single sum no later than his
Required Beginning Date or in the form of an annuity purchased from an insurance
company, the Participant’s or former Participant’s Nonforfeitable Interest in
his Plan benefit must begin to be distributed, not later than his Required
Beginning Date, over the life of the Participant or former Participant, or the
joint lives of the Participant or former Participant and his Section 401(a)(9)
Beneficiary, or over a period not extending beyond the life expectancy of the
Participant or former Participant or the joint and last survivor expectancy of
the Participant or former Participant and his Section 401(a)(9) Beneficiary. 
The distribution required to be made on or before the Participant’s or former
Participant’s Required Beginning Date shall be the distribution required for his
first Distribution

 

V-1

--------------------------------------------------------------------------------


 

Calendar Year.  The minimum required distribution for other Distribution
Calendar Years, including the required minimum distribution for the Distribution
Calendar Year in which the Participant’s or former Participant’s Required
Beginning Date occurs must be made on or before December 31 of that Distribution
Calendar Year.  In the case of a benefit payable in a form other than a single
sum or an annuity purchased from an insurance company, the amount that must be
distributed for a Distribution Calendar Year is an amount equal to the amount
specified in Paragraph (b) of this Section 5.06.

 

(b)           Required Minimum Distributions.  If a Participant’s or former
Participant’s Required Beginning Date is before the date on which he incurs a
Separation From Service, the Participant or former Participant (if he is then
alive) must be paid either the entire amount credited to his Account or annual
distributions from the Plan in the amounts required under section 401(a)(9) of
the Code and Regulations thereunder commencing no later than his Required
Beginning Date until his entire interest under the Plan has been distributed
under this Article X.  The distribution required to be made on or before the
Participant’s or former Participant’s Required Beginning Date shall be the
distribution required for his first Distribution Calendar Year.  The minimum
required distribution for other Distribution Calendar Years, including the
required minimum distribution for the Distribution Calendar Year in which the
Participant’s or former Participant’s Required Beginning Date occurs must be
made on or before December 31 of that Distribution Calendar Year.  The amount
that must be distributed for a Distribution Calendar Year is an amount equal to
(1) the Participant’s or former Participant’s Account balance as of the last
Valuation Date in the calendar year immediately preceding the Distribution
Calendar Year, increased by any contributions or forfeitures allocated and made
to the Account during such immediately preceding calendar year after the
Valuation Date, and decreased by distributions made during such immediately
preceding calendar year after the Valuation Date, divided by (2) the
Participant’s or former Participant’s Applicable Distribution Period.

 

(c)           Distribution Deadline for Death Benefit When Participant or Former
Participant Dies Before His Distributions Begin.  If a Participant or former
Participant dies before the date distribution of his Nonforfeitable Interest in
his Plan benefit begins, his entire Nonforfeitable Interest in his Plan benefit
will be distributed, or begin to be distributed, to his Section 401(a)(9)
Beneficiary no later than as follows:

 

(1)           If the Participant’s or former Participant’s surviving Spouse is
the Participant’s or former Participant’s sole Section 401(a)(9) Beneficiary,
then distributions to the surviving Spouse will begin by December 31 of the
calendar year immediately following the calendar year in which the Participant
or former Participant died, or by December 31 of the calendar year in which the
Participant or former Participant would have attained age 70 1/2 , if later.

 

(2)           If the Participant’s or former Participant’s surviving Spouse is
not the Participant’s or former Participant’s sole Section 401(a)(9) Beneficiary
and the payment of Plan death benefits to the Section 401(a)(9) Beneficiary will
not be in the form of a single sum or a commercial annuity, then distributions
to the Section 401(a)(9) Beneficiary will begin by December 31 of the calendar
year immediately following the calendar year in which the Participant or former
Participant died.

 

V-2

--------------------------------------------------------------------------------


 

(3)           If the Participant’s or former Participant’s surviving Spouse is
the Participant’s or former Participant’s sole Section 401(a)(9)  Beneficiary,
and the payment of a Plan death benefit to the Section 401(a)(9) Beneficiary
will be in the form of a single sum, then the Participant’s or former
Participant’s entire Nonforfeitable Interest in his Plan benefit will be
distributed by December 31 of the calendar year containing the fifth anniversary
of the Participant’s or former Participant’s death.

 

(4)           If there is no Section 401(a)(9) Beneficiary as of September 30 of
the calendar year following the calendar year of the Participant’s or former
Participant’s death, then the Participant’s or former Participant’s entire
Nonforfeitable Interest in his Plan benefit will be distributed by December 31
of the calendar year containing the fifth anniversary of the Participant’s or
former Participant’s death.

 

(5)           If the Participant’s or former Participant’s surviving Spouse is
the Participant’s or former Participant’s sole Section 401(a)(9) Beneficiary and
the surviving Spouse dies after the Participant or former Participant but before
distributions to the surviving Spouse begin, this Section 5.06(c), other than
Section 5.06(c)(1), will apply as if the surviving Spouse were the Participant.

 

Unless the Participant’s or former Participant’s interest is distributed in the
form of an annuity or in a single sum on or before the Required Beginning Date,
as of the first Distribution Calendar Year distributions will be made in
accordance with Paragraph (b) of this Section 5.06.

 

(d)           Distribution of Death Benefit When Participant or Former
Participant Dies On or After His Required Beginning Date.  If a Participant or
former Participant dies on or after his Required Beginning Date, his Plan
benefit must be distributed to his Section 401(a)(9) Beneficiary at least as
rapidly as the method of payment of minimum required distributions being used as
of the date of his death.

 

(e)           Limitations on Death Benefits.  Benefits payable under the Plan
shall not be provided in any form that would cause a Participant’s or former
Participant’s death benefit to be more than incidental. Any distribution
required to satisfy the incidental benefit requirement shall be considered a
required distribution for purposes of section 401(a)(9) of the Code.

 

(f)            Requirements in the Case of a Commercial Annuity.  If a
Participant’s or former Participant’s Nonforfeitable Interest in his Plan
benefit is distributed in the form of an annuity purchased from an insurance
company, distributions under the annuity contract will be made in accordance
with the requirements of section 401(a)(9) of the Code and Department of
Treasury Regulations.

 

(g)           Compliance with Section 401(a)(9).  All distributions under the
Plan will be made in accordance with the requirements of section 401(a)(9) of
the Code and all Regulations promulgated thereunder, including, effective
January 1, 2001, until January 1, 2003, Regulations that were proposed in
January of 2001 but not including Regulations that were proposed prior to
January of 2001; and including, effective January 1, 2003, the Final Section
401(a)(9) Regulations, including sections 1.401(a)(9)-1 through 1.401(a)(9)-9 of
the Final

 

V-3

--------------------------------------------------------------------------------


 

Section 401(a)(9) Regulations.  The provisions of the Plan reflecting section
401(a)(9) of the Code override any distribution options in the Plan inconsistent
with section 401(a)(9) of the Code.

 

(h)           Compliance with Section 401(a)(9).  Unless the Participant or
former Participant otherwise elects, the payment of benefits under the Plan to
the Participant or former Participant will begin not later than the 60th day
after the close of the Plan Year in which occurs the latest of (a) the date on
which the Participant or former Participant attains the later of age 62 or
Retirement Age, (b) the tenth anniversary of the year in which the Participant
or former Participant commenced participation in the Plan, or (c) the
Participant’ or former Participant’s Separation From Service.

 

5.07         Consent to Distribution.  Notwithstanding any other provision of
the Plan, no benefit shall be distributed or commence to be distributed to a
Participant or former Participant prior to his attainment of the later of age 62
or Retirement Age without his consent, unless the benefit is payable immediately
under Section 5.04.  Any such consent shall be valid only if given not more than
90 days prior to the Participant’s or former Participant’s Annuity Starting Date
and after his receipt of the notice regarding benefits described in Section
5.08(a).

 

5.08         Information Provided to Participants.  Information regarding the
form of benefits available under the Plan shall be provided to Participants or
former Participants in accordance with the following provisions:

 

(a)           General Information.  The Sponsor shall provide each Participant
or former Participant with a written general explanation of the Participant’s or
former Participant’s right, if any, to defer receipt of the distribution.

 

(b)           Time for Giving Notice.  The written general explanation or
description regarding any optional forms of benefit available under the Plan
shall be provided to a Participant or former Participant no less than 30 days
and no more than 90 days before his Annuity Starting Date unless he legally
waives this requirement.

 

(c)           Exception for Participants with Small Benefit Amounts. 
Notwithstanding the preceding provisions of the Section, no information
regarding any optional forms of benefit otherwise available under the Plan shall
be provided to the Participant or former Participant if his benefit is payable
in a single sum under Section 5.04.

 

5.09         Designation of Beneficiary.  Each Participant and former
Participant has the right to designate and to revoke the designation of his
Beneficiary or Beneficiaries.  Each designation or revocation must be evidenced
by a written document in the form required by the Committee, signed by the
Participant or former Participant and filed with the Committee.  If no
designation is on file at the time of a Participant’s or former Participant’s
death or if the Committee determines that the designation is ineffective, the
designated Beneficiary shall be the Participant’s or former Participant’s
Spouse, if living, or if not, the executor, administrator or other personal
representative of the Participant’s or former Participant’s estate.  If a
Participant or former Participant is considered to be married under local law,
his designation of any Beneficiary, other than his Spouse, shall not be valid
unless the Spouse acknowledges in writing

 

V-4

--------------------------------------------------------------------------------


 

that the Spouse understands the effect of the Participant’s or former
Participant’s beneficiary designation and consents to it.  The consent must be
to a specific Beneficiary.  The written acknowledgement and consent must be
filed with the Committee, signed by the Spouse and at least two witnesses, one
of whom must be a member of the Committee or a notary public.  However, if the
Spouse cannot be located or there exist other circumstances as described in
sections 401(a)(11) and 417(a)(2) of the Code, the requirement of the
Participant’s or former Participant’s Spouse’s acknowledgement and consent may
be waived.  If a Beneficiary other than the Participant’s or former
Participant’s Spouse is named, the designation shall become invalid if the
Participant or former Participant is later determined to be married under local
law, the Participant’s or former Participant’s missing Spouse is located or the
circumstances which resulted in the waiver of the requirement of obtaining the
consent of his Spouse no longer exist.

 

5.10         Distributions to Minors and Incapacitated Persons.  If the
Committee determines that any person to whom a payment is due is a minor or is
unable to care for his affairs because of physical or mental disability, it
shall have the authority to cause the payments to be made to the Spouse,
brother, sister or other person the Committee determines to have incurred, or to
be expected to incur, expenses for that person unless a prior claim is made by a
qualified guardian or other legal representative.  The Committee and the Trustee
shall not be responsible to oversee the application of those payments.  Payments
made pursuant to this power shall be a complete discharge of all liability under
the Plan and the Trust and the obligations of the Employer, the Trustee, the
Trust and the Committee.

 

5.11         Distributions Pursuant to Qualified Domestic Relations Orders.  The
Committee will instruct the Trustee to pay benefits in accordance with the terms
of any order that has been determined, in accordance with Plan procedures, to be
a Qualified Domestic Relations Order.  A Qualified Domestic Relations Order may
require the payment of an immediate cash lump sum to an alternate payee even if
the Participant or former Participant is not then entitled to receive an
immediate payment of Plan benefits.

 

5.12         Claims Review Procedures; Claims Appeal Procedures.

 

(a)           Claims Review Procedures.  When a benefit is due, the Claimant
should submit a claim to the Committee.  Under normal circumstances, the
Committee will make a final decision as to a claim within 90 days after receipt
of the claim.  If the Committee notifies the Claimant in writing during the
initial 90-day period, it may extend the period up to 180 days after the initial
receipt of the claim.  The written notice must indicate the circumstances
necessitating the extension and the anticipated date for the final decision.  If
a claim is denied during the claims period, the Committee must notify the
Claimant in writing, and the written notice must set forth in a manner
calculated to be understood by the Claimant:

 

(i)            the specific reason or reasons for denial;

 

(ii)           specific reference to the Plan provisions on which the denial is
based;

 

V-5

--------------------------------------------------------------------------------


 

(iii)          a description of any additional material or information necessary
for the Claimant to perfect the claim and an explanation of why such material or
information is necessary; and

 

(iv)          an explanation of the Plan claims review procedures and time
limits, including a statement of the Claimant’s right to bring a civil action
under section 502(a) of ERISA.

 

If a decision is not given to the Claimant within the claims review period, the
claim is treated as if it were denied on the last day of the claims review
period.

 

(b)           Claims Appeals Procedures. If a Claimant’s claim made pursuant to
Section 5.12(a) is denied and he wants a review, he must apply to the Committee
in writing.  That application can include any arguments, written comments,
documents, records, and other information relating to the claim for benefits. 
In addition, the Claimant is entitled to receive on request and free of charge
reasonable access to and copies of all information relevant to the claim.  For
this purpose, “relevant” means information that was relied on in making the
benefit determination or that was submitted, considered or generated in the
course of making the determination, without regard to whether it was relied on,
and information that demonstrates compliance with the Plan’s administrative
procedures and safeguards for assuring and verifying that Plan provisions are
applied consistently in making benefit determinations.  The Committee must take
into account all comments, documents, records, and other information submitted
by the Claimant relating to the claim, without regard to whether the information
was submitted or considered in the initial benefit determination.  The Claimant
may either represent himself or appoint a representative, either of whom has the
right to inspect all documents pertaining to the claim and its denial.  The
Committee can schedule any meeting with the Claimant or his representative that
it finds necessary or appropriate to complete its review.

 

(c)           This Section 5.12 does not apply in connection with determinations
as to whether a Participant or former Participant has incurred a Disability. 
Rather, such determinations shall be subject to the procedures specified in
Section 5.13.

 

5.13         Disability Benefit Claims Review and Appeal Procedures.

 

(a)           Disability Benefit Initial Determination Procedure.  In the case
of a claim for Disability benefits, the Claimant should submit a claim to the
office designated by the Committee to receive claims. Under normal
circumstances, the Committee shall notify the Claimant of any Disability claims
denial (wholly or partially) within 45 days after receipt of the claim.

 

The Committee retains the authority to unilaterally extend the initial 45 day
Disability claims determination period by a period not to exceed an additional
30 days, if the Committee determines that such extension is necessary due to
matters beyond the control of the Committee.  If the initial Disability claims
determination period is extended by the unilateral action of the Committee, the
Committee shall, prior to the expiration of the initial 45 day Disability claims
determination period, notify the Claimant in writing of

 

V-6

--------------------------------------------------------------------------------


 

the extension and of the circumstances requiring the extension of the Disability
claims determination period.

 

If, prior to the end of the first 30-day extension, the Committee determines
that, due to matters beyond the control of the Plan, a decision cannot be
rendered within the extension period, the Disability claims determination period
may be extended for an additional 30 days, provided the Committee, prior to the
expiration of the first 30-day extension period, notifies the Claimant in
writing of the circumstances requiring the extension and the date on which the
Plan expects to render a decision.  In the case of any notice extending the
Disability claims determination period, the notice must be in writing and shall
specifically explain the standards on which the entitlement to a benefit is
based; the unresolved issues that prevent a determination on a claim; additional
information that is needed to resolve those issues; and, if additional
information is required from the Claimant, a statement as to the amount of time
the Claimant has to supply that information.

 

Calculation of Time Periods.   The period of time within which a Disability
benefit determination is required to be made shall begin on that date the claim
is filed in accordance with this Section, without regard to whether all the
information necessary to make the Disability benefits determination accompanies
the filing.  In the event the Disability claims determination period is extended
due to the Claimant’s failure to submit information necessary to such
determination, the Disability claims determination period shall be tolled from
the date on which the notification of the extension is sent to the Claimant
until the date on which the Claimant responds to the request for additional
information.  The Claimant shall be afforded at least 45 days from receipt of
the notice of extension to provide the specified information.  If the Claimant
fails to supply the specified information within the 45-day period, the claim
determination process shall continue and the specified information shall be
deemed not to exist.

 

(b)           Disability Claims Appeal Procedure.  If a Claimant’s claim for a
Disability benefit is denied (in whole or in part), he is entitled to a full and
fair review of that denial.  A full and fair review of a Disability benefit
claim denial shall provide the Claimant with 180 days from the receipt of any
adverse claim determination to appeal the denial.  If the Claimant does not file
an appeal within 180 days of the adverse claim determination, such denial
becomes final.

 

Under the full and fair review, the Claimant shall be afforded an opportunity to
submit written comments, documents, records, and other information relating to
the claim for benefits to the reviewing fiduciary.  The Claimant shall be
entitled to receive upon request and free of charge reasonable access to and
copies of all information relevant to the claim. For purposes of a Disability
benefit claim denial, the term “relevant” shall mean information that was relied
on in making the benefit determination or that was submitted, considered or
generated in the course of making the determination, without regard to whether
it was relied on, and information that demonstrates compliance with the Plan’s
administrative procedures and safeguards for assuring and verifying that Plan
provisions are applied consistently in making benefit determinations.  For this
purpose, the term “relevant” shall also include a statement of policy or
guidance with respect to

 

V-7

--------------------------------------------------------------------------------


 

the Plan concerning the Disability benefit for the diagnoses of the Claimant,
without regard to whether such advice or statement was relied upon in making the
claims determination.  The review of a benefit claim denial shall not afford any
deference to the initial adverse claim determination.

 

The review of the Disability claims denial shall be conducted by the appropriate
named fiduciary who is neither the named fiduciary who made the initial adverse
claim determination nor subordinate to such individual.

 

In reviewing a denial of a claim for a Disability benefit, in which the denial
was based in whole or in part on medical judgement, the appropriate named
fiduciary shall consult with a health care professional who has appropriate
training and experience in the field of medicine involved in the medical
judgement.  The health care professional consulted upon review of an adverse
benefit claim denial shall be neither the health care professional that was
consulted in connection with the adverse benefit determination that is the
subject of the appeal nor a subordinate of any such individual.  The reviewing
fiduciary shall provide the identification of the medical or vocational experts
whose advice was obtained on behalf of the Plan in connection with Claimant’s
Disability benefit claim denial, without regard as to whether the advice was
relied upon in making the benefit determination.

 

The appropriate reviewing fiduciary must take into account all comments,
documents, records, and other information submitted by the Claimant relating to
the claim, without regard as to whether the information was submitted or
considered in the initial benefit determination.  The Claimant may either
represent himself or appoint a representative, either of whom has the right to
inspect all documents pertaining to the claim and its denial.  The reviewing
fiduciary can schedule any meeting with the Claimant or his representative that
it finds necessary or appropriate to complete its review.

 

If a timely request is made, the reviewing fiduciary shall notify the Claimant
of the determination upon appeal within 45 days after receipt of the request for
review (without regard to whether all the information necessary to make the
benefit determination accompanies the filing).  The reviewing fiduciary retains
the authority to unilaterally extend the initial 45-day review period by a
period not to exceed an additional 45 days, if the fiduciary determines that
special circumstances exist requiring additional time for reviewing the claim. 
If the initial review period is extended by the unilateral action of the
appropriate reviewing fiduciary, the fiduciary shall, prior to the expiration of
the initial 45 day review period, notify the Claimant in writing of the
extension.  The written notice of extension shall identify the special
circumstances necessitating the extension and provide the anticipated date by
which the Plan expects to render the determination on review.

 

Calculation of Time Periods Upon Appeal.   The period of time within which a
determination on a Disability claims appeal is required to be made shall begin
on that date the appeal is filed in accordance with this Section, without regard
to whether all the information necessary to make the Disability benefits
determination accompanies the

 

V-8

--------------------------------------------------------------------------------


 

filing.  In the event the Disability claims review period is extended due to the
Claimant’s failure to submit information necessary to such determination, the
Disability claims review period shall be tolled from the date on which the
notification of the extension is sent to the Claimant until the date on which
the Claimant responds to the request for additional information.  The Claimant
shall be afforded at least 45 days from receipt of the notice of extension to
provide the requested information.  If the Claimant fails to supply the
requested information within the 45-day period, the claims review process shall
continue and the specified information shall be deemed not to exist.

 

The reviewing fiduciary shall provide the Claimant with a written notice of the
Plan’s benefit determination upon review.  The notice shall set forth the
specific reasons for its action, the Plan provisions on which its decision is
based, and a statement that the Claimant is entitled to receive, upon request
and free of charge, reasonable access to, and copies of, all documents, records,
and other information relevant to the Claimant’s claim for benefits, and a
statement of the Claimant’s right to bring an action under section 502(a) of
ERISA.  The notice shall also include the following statement,

 

“You and the Plan may have other voluntary alternative dispute resolution
options, such as mediation.  One way to find out what may be available is to
contact your local U.S. Department of Labor Office and your State insurance
regulatory agency.”

 

If a decision is not given to the Claimant within the review period, the claim
is treated as if it were denied on the last day of the review period.

 

The request for review must be filed within 90 days after the denial.  If it is
not, the denial becomes final.  If a timely request is made, the reviewing
fiduciary must make its decision, under normal circumstances, within 60 days of
the receipt of the request for review.  However, if the reviewing fiduciary
notifies the Claimant prior to the expiration of the initial review period, it
may extend the period of review up to 120 days following the initial receipt of
the request for a review.  The written notice must indicate the circumstances
necessitating the extension and the anticipated date for the final decision. 
All decisions of the reviewing fiduciary must be in writing and must include the
specific reasons for its action, the Plan provisions on which its decision is
based, and a statement that the Claimant is entitled to receive, upon request
and free of charge, reasonable access to, and copies of, all documents, records,
and other information relevant to the Claimant’s claim for benefits, and a
statement of the Claimant’s right to bring an action under section 502(a) of
ERISA.  If a decision is not given to the Claimant within the review period, the
claim is treated as if it were denied on the last day of the review period.

 

V-9

--------------------------------------------------------------------------------


 

ARTICLE VI

IN-SERVICE DISTRIBUTIONS

 

6.01         In-Service Financial Hardship Distributions.

 

(a)           General.  Prior to his Separation From Service, a Participant is
entitled to receive a distribution from his Salary Deferral Contribution Account
(except for income that was not credited to his Salary Deferral Account as of
December 31, 1988), his Catch-up Salary Deferral Contribution Account (except
for income credited to his Catch-up Salary Deferral Contribution Account), his
Rollover Account, his After-Tax Contribution Account, his Nonforfeitable
Interest in his Matching Contribution Account and his Nonforfeitable Interest in
his Supplemental Contribution Account in the event of an immediate and heavy
financial need incurred by the Participant and the Committee’s determination
that the withdrawal is necessary to alleviate that hardship.

 

(b)           Permitted Reasons For Financial Hardship Distributions.  A
distribution shall be made on account of financial hardship only if the
distribution is for:  (i) expenses for medical care described in section 213(d)
of the Code previously incurred by the Participant, the Participant’s Spouse, or
any dependents of the Participant (as defined in section 152 of the Code) or
necessary for these persons to obtain medical care described in section 213(d)
of the Code, (ii) costs directly related to the purchase (excluding mortgage
payments) of a principal residence for the Participant, (iii) payment of tuition
and related educational fees for the next 12 months of post–secondary education
for the Participant, his Spouse, children, or dependents (as defined in
section 152 of the Code), (iv) payments necessary to prevent the eviction of the
Participant from his principal residence or foreclosure on the mortgage of the
Participant’s principal residence, or (v) any other event added to this list by
the Commissioner of Internal Revenue.

 

(c)           Amount.  A distribution to satisfy an immediate and heavy
financial need shall not be made in excess of the amount of the immediate and
heavy financial need of the Participant and the Participant must have obtained
all distributions, other than hardship distributions, and all nontaxable (at the
time of the loan) loans currently available under all plans maintained by the
Employer.  The amount of a Participant’s immediate and heavy financial need
includes any amounts necessary to pay any federal, state or local income taxes
or penalties reasonably anticipated to result from the financial hardship
distribution.

 

(d)           Suspension of Participation in Certain Benefit Programs.  The
Participant’s hardship distribution shall terminate his right to have the
Employer make any Salary Deferral Contributions on his behalf until the next
time Salary Deferral Contributions are permitted after (1) the lapse of 12
months following the hardship distribution, and (2) his timely filing of a
written request to resume his Salary Deferral Contributions.  In addition, for
12 months after he receives a hardship distribution from the Plan, the
Participant is prohibited from making elective contributions and employee
contributions to or under all other qualified and nonqualified plans of deferred
compensation maintained by the Employer, including stock option plans, stock
purchase plans and Code section 401(k) cash or deferred arrangements that are
part of cafeteria plans described in section 125 of the Code.  However, the
Participant is not

 

VI-1

--------------------------------------------------------------------------------


 

prohibited from making contributions to a health or welfare benefit plan,
including one that is part of a cafeteria plan within the meaning of section 125
of the Code.

 

(e)           Order of Distributions.  Financial hardship distributions will be
made in the following order:  First withdrawals will be made from the
Participant’s After-Tax Contribution Account, then from his Rollover
Contribution Account, then from his Matching Contribution Account, then from his
Supplemental Contribution Account, then from his Salary Deferral Contribution
Account, and finally, from his Catch-up Salary Deferral Contribution Account.  A
Participant shall not be entitled to receive a financial hardship distribution
of any amount credited to his QNEC Account.

 

6.02         In-Service Distribution of After-Tax Contributions, Matching
Contributions and Supplemental Contributions.  Each Participant shall be
entitled to withdraw a portion or all of his After-Tax Contribution Account and
his Nonforfeitable Interest in his Matching Contribution Account and his
Supplemental Contribution Account.  However, the minimum amount of the
distribution permitted under this Section 6.02 shall be the lesser of $1,000.00
or the total amount which could otherwise be distributed under this Section
6.02.  Also, a Participant may make a withdrawal of a portion of his
Nonforfeitable Interest in his Matching Contribution Account and his
Supplemental Contribution Account only if the Participant has been a Participant
in this Plan for five or more years or the amounts withdrawn from the Matching
Contribution Account and his Supplement Contribution Account have been credited
to his Account for a minimum of two years.  A Participant may not make another
distribution request under this Section 6.02 until such Participant has made
After-Tax Contributions and/or Salary Deferral Contributions for a period of
twelve months or more after receiving his most recent distribution pursuant to
this Section 6.02.

 

6.03         Method of Payment.  Any distribution made pursuant to this
Article VI will be paid in the form of a single sum in cash.

 

VI-2

--------------------------------------------------------------------------------


 

ARTICLE VII

VESTING

 

A Participant or former Participant has a fully Nonforfeitable Interest in his
entire Account balance when he (a) incurs a Disability on or prior to the date
of his Separation From Service, (b) attains his Normal Retirement Age on or
prior to the date of his Separation From Service, or (c) incurs a Separation
From Service due to death.  A Participant or former Participant shall at all
times have a fully Nonforfeitable Interest in amounts credited to his Salary
Deferral Contribution Account, his Catch-up Salary Deferral Contribution
Account, his QNEC Account, his Rollover Account and his After-Tax Contribution
Account.  A Participant or former Participant shall have a Nonforfeitable
Interest in the following percentage of amounts credited to his Matching
Contribution Account and his Supplemental Contribution Account:

 

Years of Active Service Completed by the
Participant or Former Participant

 

Vested Percentage

 

 

 

 

 

Less than one

 

0

 

 

 

 

 

One but less than two

 

20

 

 

 

 

 

Two but less than three

 

40

 

 

 

 

 

Three but less than four

 

60

 

 

 

 

 

Four but less than five

 

80

 

 

 

 

 

Five or more

 

100

 

 

Subject to the possible application of Section B.2.3 of Appendix B or Section
12.05, except as specified above, a Participant or former Participant has no
Forfeitable Interest in his Account balance and shall not be entitled to any
benefits under the Plan upon or following his Separation From Service.

 

VII-1

--------------------------------------------------------------------------------


 

ARTICLE VIII

FORFEITURES AND RESTORATIONS

 

8.01         Forfeiture on Termination of Participation.

 

(a)           If as a result of his Separation From Service a Participant or
former Participant receives (or is deemed to receive under Section 5.04), a
distribution of his entire Nonforfeitable Interest in his Account balance not
later than the end of the second Plan Year following the Plan Year in which his
Separation From Service occurs, the remaining Forfeitable Interest in his
Account balance will be immediately forfeited upon the distribution.

 

(b)           If a Participant or former Participant neither receives nor is
deemed to receive a distribution as a result of his Separation From Service, his
Forfeitable Interest in his Account balance will be permanently forfeited (with
no right of reinstatement under Section 8.02) on the later of the date of his
Separation From Service or the date on which he has incurred a Period of
Severance of five consecutive years.

 

8.02         Restoration of Forfeited Amounts.  If a Participant or former
Participant who forfeited any portion of his Account balance pursuant to the
provisions of Section 8.01 subsequently performs an Hour of Service, then the
following provisions shall apply:

 

(a)           Repayment Requirement.  The Participant’s Account balance
(unadjusted for gains or losses subsequent to the forfeiture) shall be restored
if he repays to the Trustee the full amount of any distribution with respect to
which the forfeiture arose prior to the earlier of (1) the date on which he
incurs a Period of Severance of five years commencing after his distribution, or
(2) the fifth anniversary of the first date on which the Participant
subsequently performs his first Hour of Service after his Separation From
Service.  A Participant who is deemed to have received a distribution under
Section 5.04 (because he had no Nonforfeitable Interest in his Account balance)
will be deemed to have repaid his Account balance upon his reemployment if he is
reemployed before the earlier of the dates specified in clauses (1) and (2) in
the preceding sentence.

 

(b)           Amount Restored.  The amount to be restored under the preceding
provisions of this Section 8.02 shall be the dollar value of the Account
balance, both the amount distributed and the amount forfeited.  The
Participant’s Account balance shall be restored as soon as administratively
practicable after the later of the date the Participant first performs an Hour
of Service after his Separation From Service or the date on which any required
repayment is completed.

 

(c)           No Other Basis for Restoration.  Except as otherwise provided
above, a Participant’s Account balance shall not be restored after it has been
forfeited pursuant to Section 8.01.

 

8.03         Forfeitures by Lost Participants or Beneficiaries.  If a person who
is entitled to a distribution cannot be located during a reasonable search after
the Committee has initially attempted making payment, his Account balance shall
be forfeited.  However, if at any time prior to the termination of the Plan and
the complete distribution of the Trust assets, the missing

 

VIII-1

--------------------------------------------------------------------------------


 

former Participant or Beneficiary files a claim with the Committee for the
forfeited Account balance, that Account balance shall be reinstated (without
adjustment for trust income or losses during the period of forfeiture) effective
as of the date of the receipt of the claim.

 

VIII-2

--------------------------------------------------------------------------------


 

ARTICLE IX

ACTIVE SERVICE

 

9.01         General.  For purposes of determining an Employee’s eligibility to
participate in the Plan and his Nonforfeitable Interest in his Account balance,
the Employee shall receive credit for Active Service commencing on the later of
(1) April 1, 1986 or (2) the date he first performs an Hour of Service and
ending on his Severance From Service Date.  If an Employee Severs Service, he
shall recommence earning Active Service when he again performs an Hour of
Service.  If an Employee performs an Hour of Service within twelve months after
his Severance From Service Date, the intervening Period of Severance shall be
counted as Active Service.  When determining an Employee’s Active Service, all
Periods of Service, whether or not completed consecutively, shall be aggregated
on a per-day basis.  In aggregating Active Service, thirty days shall be counted
as one month and 365 days shall be counted as one year of Active Service. 
Except to the extent expressly provided otherwise in the Plan, an Employee shall
be granted credit for all Periods of Service with Affiliated Employers
(including Periods of Service performed while the Employee is not eligible to
participate in the Plan because he does not satisfy the requirements of Section
2.01).

 

9.02         Disregard of Certain Service.  If an Employee incurs a Separation
From Service at a time when he does not have a Nonforfeitable Interest in a
portion of his Matching Contribution Account balance or his Supplemental
Contribution Account balance and his Period of Severance continues for a
continuous period of five years or more, the Period of Service completed by the
Employee before the Period of Severance shall not be taken into account as
Active Service, if his Period of Severance equals or exceeds his Period of
Service, whether or not consecutive, completed before the Period of Severance.

 

9.03         Certain Brief Absences Counted as Active Service.  If an Employee
performs an Hour of Service within 365 days after he Severs Service, the
intervening Period of Severance shall be counted as a Period of Service.

 

9.04         Service Credit Required by Law.  An Employee will be granted credit
for Active Service for time he is not actively performing services for an
Affiliated Employer to the extent required under federal law.  An Employee will
be granted credit for Active Service for services performed for a predecessor
employer to the extent required by section 414(a) of the Code and Regulations
issued thereunder.

 

9.05         Special Maternity or Paternity Absence Rules.  Except as specified
below, the period of time between (a) the first anniversary of the first day of
a Maternity or Paternity Absence of an Employee and (b) the second anniversary
of the first day of the absence shall not be counted as a Period of Severance or
as Active Service.  However, if the Employee returns to active employment with
an Affiliated Employer prior to the expiration of twelve months following the
earlier of (1) the date of his Separation From Service  or (2) the second
anniversary of the first day of his Maternity or Paternity Absence, he shall be
granted Active Service for the entire period of his Maternity or Paternity
Absence.

 

IX-1

--------------------------------------------------------------------------------


 

9.06         Employment Records Conclusive.  The employment records of the
Employer shall be conclusive for all determinations of Active Service.

 

IX-2

--------------------------------------------------------------------------------


 

ARTICLE X

INVESTMENT ELECTIONS

 

10.01       Investment Funds Established.  It is contemplated that the assets of
the Plan shall be invested in such categories of assets as may be determined
from time to time by the Committee and announced and made available on an equal
basis to all Participants and former Participants.  In accordance with
procedures established by the Committee, each Participant and former Participant
may designate the percentage of his Account to be invested in each investment
fund available under the Plan.  Up to one hundred percent of the Trust assets
may be invested in Sponsor Stock.

 

10.02       Election Procedures Established.  The Committee shall, from time to
time, establish rules to be applied in a nondiscriminatory manner as to all
matters relating to the administration of the investment of funds including, but
not limited to, the following:

 

(a)           the percentage of a Participant’s or former Participant’s Account
as it exists, from time to time, that may be transferred from one fund to
another and the limitations based on amounts, percentages, time, or frequency,
if any, on such transfers;

 

(b)           the percentage of a Participant’s future contributions, when
allocated to his Account, that may be invested in any one or more funds and the
limitations based upon amounts, percentages, time, or frequency, if any, on such
investments in various funds;

 

(c)           the procedures for making investment elections and changing
existing investment elections;

 

(d)           the period of notice required for making investment elections and
changing existing investment elections;

 

(e)           the handling of income and change of value in funds when funds are
in the process of being transferred between investment funds and to investment
funds; and

 

(f)            all other matters necessary to permit the orderly operation of
investment funds within the Plan.

 

When the Committee changes any previous applicable rule, it shall state the
effective time of the change and the procedures for complying with any such
change.  Any change shall remain effective until such date as stated in the
change, or if none is stated, then until revoked or changed in a like manner.

 

X-1

--------------------------------------------------------------------------------


 

ARTICLE XI

ADOPTION OF PLAN BY OTHER EMPLOYERS

 

11.01       Adoption Procedure.  Any business organization may, with the
approval of the Board, adopt the Plan by:

 

(a)           a certified resolution or consent of the board of directors of the
adopting Employer or an executed adoption instrument (approved by the board of
directors of the adopting Employer) agreeing to be bound as an Employer by all
the terms, conditions and limitations of the Plan except those, if any,
specifically described in the adoption instrument; and

 

(b)           providing all information required by the Committee and the
Trustee.

 

11.02       No Joint Venture Implied.  The document which evidences the adoption
of the Plan by an Employer shall become a part of the Plan.  However, neither
the adoption of the Plan and the Trust by an Employer nor any act performed by
it in relation to the Plan and the Trust shall ever create a joint venture or
partnership relation between it and any other Employer.

 

11.03       All Trust Assets Available to Pay All Benefits.  The Accounts of
Participants employed by the Employers that adopt the Plan shall be commingled
for investment purposes.  All assets in the Trust shall be available to pay
benefits to all Participants employed by any Employer.

 

11.04       Qualification a Condition Precedent to Adoption and Continued
Participation.  The adoption of the Plan and the Trust by a business
organization is contingent upon and subject to the express condition precedent
that the initial adoption meets all statutory and regulatory requirements for
qualification of the Plan and the exemption of the Trust that are applicable to
it and that the Plan and Trust continue in operation to maintain their qualified
and exempt status.  In the event the adoption fails to initially qualify, the
adoption shall fail retroactively for failure to meet the condition precedent
and the portion of the Trust assets applicable to the adoption shall be
immediately returned to the adopting business organization and the adoption
shall be void ab initio.  In the event the adoption as to a given business
organization later becomes disqualified and loses its exemption for any reason,
the adoption shall fail retroactively for failure to meet the condition
precedent and the portion of the Trust assets allocable to the adoption by that
business organization shall be immediately spun off, retroactively as of the
last date for which the Plan qualified, to a separate trust for its sole benefit
and an identical but separate Plan shall be created, retroactively effective as
of the last date the Plan as adopted by that business organization qualified,
for the benefit of the Participants covered by that adoption.

 

XI-1

--------------------------------------------------------------------------------


 

ARTICLE XII

AMENDMENT AND TERMINATION

 

12.01       Right to Amend and Limitations Thereon.  The Sponsor has the sole
right to amend the Plan.  An amendment may be made by a certified resolution or
consent of the Board, or by an instrument in writing executed by the appropriate
officer of the Sponsor.  The amendment must describe the nature of the amendment
and its effective date.  No amendment shall:

 

(a)           vest in an Employer any interest in the Trust;

 

(b)           cause or permit the Trust assets to be diverted to any purpose
other than the exclusive benefit of the present, former or future Participants
and their Beneficiaries except under the circumstances described in
Section 3.13;

 

(c)           decrease the Account of any Participant or former Participant, or
eliminate an optional form of payment in violation of section 411(d)(6) of the
Code; or

 

(d)           change the vesting schedule to one which would result in a
Participant’s or former Participant’s Nonforfeitable Interest in his Account
balance (determined as of the later of the date of the adoption of the amendment
or of the effective date of the amendment) of any Participant or former
Participant being less than his Nonforfeitable Interest computed under the Plan
without regard to the amendment.  If the Plan’s vesting schedule is amended or
if the Plan is deemed amended by an automatic change to or from a top–heavy
vesting schedule, each Participant or former Participant who has at least three
years of Active Service as of the date of the amendment or change shall have his
nonforfeitable percentage computed under the Plan without regard to the
amendment or the change if that results in a higher Nonforfeitable Interest in
his Account balance.

 

Each Employer shall be deemed to have adopted any amendment made by the Sponsor
unless the Employer notifies the Committee of its rejection in writing within 30
days after it receives a copy of the amendment.  A rejection shall constitute a
withdrawal from the Plan by that Employer unless the Sponsor acquiesces in the
rejection.

 

12.02       Mandatory Amendments.  The Contributions of each Employer to the
Plan are intended to be:

 

(a)           deductible under the applicable provisions of the Code;

 

(b)           except as otherwise prescribed by applicable law, exempt from the
Federal Social Security Act;

 

(c)           except as otherwise prescribed by applicable law, exempt from
with- holding under the Code; and

 

(d)           excludable from any Employee’s regular rate of pay, as that term
is defined under the Fair Labor Standards Act of 1938, as amended.

 

XII-1

--------------------------------------------------------------------------------


 

The Sponsor shall make any amendment necessary to carry out this intention, and
it may be made retroactively.

 

12.03       Withdrawal of Employer.  An Employer may withdraw from the Plan and
the Trust if the Sponsor does not acquiesce in its rejection of an amendment or
by giving written notice of its intent to withdraw to the Committee.  The
Committee shall then determine the portion of the Trust assets that is
attributable to the Participants employed by the withdrawing Employer and shall
notify the Trustee to segregate and transfer those assets to the successor
trustee when it receives a designation of the successor from the withdrawing
Employer.

 

A withdrawal shall not terminate the Plan and the Trust with respect to the
withdrawing Employer, if the Employer either appoints a successor trustee and
reaffirms the Plan and the Trust as its new and separate plan and trust intended
to qualify under section 401(a) of the Code, or establishes another plan and
trust intended to qualify under section 401(a) of the Code.

 

The determination of the Committee, in its sole discretion, of the portion of
the Trust assets that is attributable to the Participants employed by the
withdrawing Employer shall be final and binding upon all parties; and, the
Trustee’s transfer of those assets to the designated successor Trustee shall
relieve the Trustee of any further obligation, liability or duty to the
withdrawing Employer, the Participants employed by that Employer and their
Beneficiaries, and the successor trustee.

 

12.04       Termination of Plan.  The Sponsor may terminate the Plan and the
Trust with respect to all Employers by executing and delivering to the Committee
and the Trustee, a notice of termination, specifying the date of termination.

 

12.05       Partial or Complete Termination or Complete Discontinuance of
Contributions.  Without regard to any other provision of the Plan, if there is a
partial or total termination of the Plan (within the meaning of section 411 of
the Code) or there is a complete discontinuance of the Employer’s Contributions
(within the meaning of section 411 of the Code), each of the affected
Participants shall immediately have a fully Nonforfeitable Interest in his
Account as of the end of the last Plan Year for which a substantial Employer
Contribution was made and in any amounts later allocated to his Account.  If the
Employer then resumes making substantial Contributions at any time, the
appropriate vesting schedule shall again apply to all amounts allocated to each
affected Participant’s Account beginning with the Plan Year for which they were
resumed.

 

XII-2

--------------------------------------------------------------------------------


 

ARTICLE XIII

MISCELLANEOUS

 

13.01       Plan Not an Employment Contract.  The maintenance of the Plan and
the Trust is not a contract between any Employer and its Employees which gives
any Employee the right to be retained in its employment.  Likewise, it is not
intended to interfere with the rights of any Employer to discharge any Employee
at any time or to interfere with the Employee’s right to terminate his
employment at any time.

 

13.02       Benefits Provided Solely From Trust.  All benefits payable under the
Plan shall be paid or provided for solely from the Trust.  No Employer assumes
any liability or responsibility to pay any benefit provided by the Plan.

 

13.03       Assignments Prohibited.  No principal or income payable or to become
payable from the Trust Fund shall be subject to anticipation or assignment by a
Participant, former Participant or Beneficiary to attachment by, interference
with, or control of any creditor of a Participant, former Participant or
Beneficiary; or to being taken or reached by any legal or equitable process in
satisfaction of any debt or liability of a Participant, former Participant, or
Beneficiary prior to its actual receipt by the Participant, former Participant
or Beneficiary.  Any attempted conveyance, transfer, assignment, mortgage,
pledge, or encumbrance of any Trust assets, any part of it, or any interest in
it by a Participant, former Participant or Beneficiary prior to distribution
shall be void, whether that conveyance, transfer, assignment, mortgage, pledge,
or encumbrance is intended to take place or become effective before or after any
distribution of Trust assets or the termination of the Trust itself.  The
Trustee shall never under any circumstances be required to recognize any
conveyance, transfer, assignment, mortgage, pledge or encumbrance by a
Participant , former Participant, or Beneficiary of the Trust, any part of it,
or any interest in it, or to pay any money or thing of value to any creditor or
assignee of a Participant, former Participant or Beneficiary for any cause
whatsoever.  These prohibitions against the alienation of a Participant’s
Account shall not apply to a Qualified Domestic Relations Order or to a
voluntary revocable assignment of benefits not in excess of ten percent of the
amount of any payment from the Plan if such assignment complies with Regulations
issued under section 401(a)(13) of the Code.  Further, effective for judgments,
orders and decrees issued, and settlement agreements entered into, on or after
August 5, 1997, these prohibitions shall not apply to any offset of a
Participant’s or former Participant’s benefits provided under a Plan against an
amount that the Participant or former Participant is ordered or required to pay
to the Plan if—(a) the order or requirement to pay arises—(1) under a judgment
of conviction for a crime involving the Plan, (2) under a civil judgment
(including a consent order or decree) entered by a court in an action brought in
connection with an alleged violation of part 4 of subtitle B of title I of
ERISA, or (3) pursuant to a settlement agreement between the Secretary of Labor
and the Participant or former Participant in connection with a violation (or
alleged violation) of part 4 of subtitle B of ERISA by a fiduciary or any other
person, and (b) the judgment, order, decree, or settlement agreement expressly
provides for the offset of all or part of the amount ordered or required to be
paid to the Plan against the Participant’s or former Participant’s benefits
provided under the Plan.

 

XIII-1

--------------------------------------------------------------------------------


 

13.04       Requirements Upon Merger or Consolidation of Plans.  The Plan shall
not merge or consolidate with or transfer any assets or liabilities to any other
plan unless each Participant and former Participants would receive a benefit
immediately after the merger, consolidation, or transfer which is equal to or
greater than the benefit he would have been entitled to receive immediately
before the merger, consolidation, or transfer (if the Plan had then terminated).

 

13.05       Gender of Words Used.  If the context requires it, words of one
gender when used in the Plan shall include the other gender, and words used in
the singular or plural shall include the other.

 

13.06       Severability.  Each provision of this Agreement may be severed.  If
any provision is determined to be invalid or unenforceable, that determination
shall not affect the validity or enforceability of any other provision.

 

13.07       Reemployed Veterans. The requirements of the Uniformed Services
Employment and Reemployment Rights Act of 1994 will be complied with in the
operation of the Plan in the manner permitted under section 414(u) of the Code.

 

13.08       Limitations on Legal Actions.  No person may bring an action
pertaining to the Plan or Trust until he has exhausted his administrative claims
and appeal remedies identified in Section 5.12 and 5.13.  Further, no person may
bring an action pertaining to a claim for benefits under the Plan or the Trust
following 180 days after the Committee’s final denial of his claim for benefits.

 

13.09       Governing Law.  The provisions of the Plan shall be construed,
administered, and governed under the laws of the United States unless the
specific matter in question is governed by state law in which event the laws of
the State of Texas shall apply.

 

XIII-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Quanex Corporation has caused this Agreement to be executed
this 30th day of December, 2002, in multiple counterparts, each of which shall
be deemed to be an original, to be effective the 1st day of January, 2002,
except for those provisions which have an earlier effective date provided by
law, or as otherwise provided under applicable provisions of the Plan.

 

 

QUANEX CORPORATION

 

 

 

By:

/s/ Paul J. Giddens

 

 

Name:   Paul J. Giddens

 

 

Title:     Vice President Human Resources and Administration

 

XIII-3

--------------------------------------------------------------------------------


 

APPENDIX A

LIMITATIONS ON CONTRIBUTIONS AND ALLOCATIONS

 

PART A.1  Definitions

 

Definitions.  As used herein the following words and phrases have the meaning
attributed to them below:

 


A.1.1       “ACTUAL CONTRIBUTION RATIO” SHALL MEAN THE RATIO OF SECTION 401(M)
CONTRIBUTIONS ACTUALLY PAID INTO THE TRUST ON BEHALF OF AN EMPLOYEE FOR A PLAN
YEAR TO THE EMPLOYEE’S ANNUAL COMPENSATION FOR THE SAME PLAN YEAR.  FOR THIS
PURPOSE, ANNUAL COMPENSATION FOR ANY PORTION OF THE PLAN YEAR IN WHICH THE
EMPLOYEE WAS NOT AN ELIGIBLE EMPLOYEE (AS DEFINED IN SECTION A.2.4) WILL NOT BE
TAKEN INTO ACCOUNT.


 


A.1.2       “ACTUAL DEFERRAL PERCENTAGE” MEANS, FOR A SPECIFIED GROUP OF
EMPLOYEES FOR A PLAN YEAR, THE AVERAGE OF THE RATIOS (CALCULATED SEPARATELY FOR
EACH EMPLOYEE IN THE GROUP) OF THE AMOUNT OF SECTION 401(K) CONTRIBUTIONS
ACTUALLY PAID INTO THE TRUST ON BEHALF OF THE EMPLOYEE FOR THE PLAN YEAR TO THE
EMPLOYEE’S ANNUAL COMPENSATION FOR THE PLAN YEAR.


 


A.1.3       “ACTUAL DEFERRAL RATIO” MEANS THE RATIO OF SECTION 401(K)
CONTRIBUTIONS ACTUALLY PAID INTO THE TRUST ON BEHALF OF AN EMPLOYEE FOR A PLAN
YEAR TO THE EMPLOYEE’S ANNUAL COMPENSATION FOR THE SAME PLAN YEAR. FOR THIS
PURPOSE, ANNUAL COMPENSATION FOR ANY PORTION OF THE PLAN YEAR IN WHICH THE
EMPLOYEE WAS NOT AN ELIGIBLE EMPLOYEE (AS DEFINED IN SECTION A.2.3) WILL NOT BE
TAKEN INTO ACCOUNT.


 


A.1.4       “ANNUAL ADDITIONS”  MEANS THE SUM OF THE FOLLOWING AMOUNTS CREDITED
ON BEHALF OF A PARTICIPANT FOR THE LIMITATION YEAR:  (A) EMPLOYER CONTRIBUTIONS
EXCLUDING CATCH-UP SALARY DEFERRAL CONTRIBUTIONS AND INCLUDING SALARY DEFERRAL
CONTRIBUTIONS, (B) EMPLOYEE AFTER-TAX CONTRIBUTIONS, AND (C) FORFEITURES.  FOR
THIS PURPOSE, EMPLOYEE CONTRIBUTIONS ARE DETERMINED WITHOUT REGARD TO ANY
ROLLOVER CONTRIBUTIONS (AS DEFINED IN SECTIONS 402(C), 403(A)(4), 403(B)(8),
408(D)(3) AND 457(E)(16) OF THE CODE WITHOUT REGARD TO EMPLOYEE CONTRIBUTIONS TO
A SIMPLIFIED EMPLOYEE PENSION WHICH ARE EXCLUDABLE FROM GROSS INCOME UNDER
SECTION 408(K)(6) OF THE CODE).  EXCESS 401(K) CONTRIBUTIONS FOR A PLAN YEAR ARE
TREATED AS ANNUAL ADDITIONS FOR THAT PLAN YEAR EVEN IF THEY ARE CORRECTED
THROUGH DISTRIBUTION.  EXCESS DEFERRALS THAT ARE TIMELY DISTRIBUTED AS SET FORTH
IN SECTION A.3.1 WILL NOT BE TREATED AS ANNUAL ADDITIONS.


 


A.1.5       “CONTRIBUTION PERCENTAGE” SHALL MEAN, FOR A SPECIFIED GROUP OF
EMPLOYEES FOR A PLAN YEAR, THE AVERAGE OF THE RATIOS (CALCULATED SEPARATELY FOR
EACH EMPLOYEE IN THE GROUP) OF THE AMOUNT OF SECTION 401(M) CONTRIBUTIONS
ACTUALLY PAID INTO THE TRUST ON BEHALF OF THE EMPLOYEE FOR THE PLAN YEAR TO THE
EMPLOYEE’S ANNUAL COMPENSATION FOR THE PLAN YEAR.


 


A.1.6       “EXCESS AGGREGATE 401(M) CONTRIBUTIONS” MEANS, WITH RESPECT TO ANY
PLAN YEAR, THE EXCESS OF (A) THE AGGREGATE AMOUNT OF SECTION 401(M)
CONTRIBUTIONS ACTUALLY PAID INTO THE TRUST ON BEHALF OF HIGHLY COMPENSATED
EMPLOYEES FOR THE PLAN YEAR OVER (B) THE MAXIMUM AMOUNT OF THOSE CONTRIBUTIONS
PERMITTED UNDER THE LIMITATIONS SET OUT IN THE FIRST SENTENCE OF SECTION A.2.4.


 


A.1.7       “EXCESS AMOUNT” SHALL MEAN THE EXCESS OF THE ANNUAL ADDITIONS
CREDITED TO THE PARTICIPANT’S ACCOUNT FOR THE LIMITATION YEAR OVER THE MAXIMUM
PERMISSIBLE AMOUNT.


 


A.1.8       “EXCESS 401(K) CONTRIBUTIONS” MEANS, WITH RESPECT TO ANY PLAN YEAR,
THE EXCESS OF (A) THE AGGREGATE AMOUNT OF SECTION 401(K) CONTRIBUTIONS ACTUALLY
PAID TO THE TRUSTEE ON BEHALF OF HIGHLY COMPENSATED EMPLOYEES FOR THE PLAN YEAR
OVER (B) THE MAXIMUM AMOUNT OF THOSE CONTRIBUTIONS PERMITTED UNDER THE
LIMITATIONS SET OUT IN THE FIRST SENTENCE OF SECTION A.2.3.


 


A.1.9       “LIMITATION YEAR” SHALL MEAN THE PLAN YEAR.  ALL QUALIFIED PLANS
MAINTAINED BY ANY AFFILIATED EMPLOYER MUST USE THE SAME LIMITATION YEAR.  IF THE
LIMITATION YEAR IS AMENDED TO A DIFFERENT 12–CONSECUTIVE


 

A-1

--------------------------------------------------------------------------------


 


MONTH PERIOD, THE NEW LIMITATION YEAR MUST BEGIN ON A DATE WITHIN THE LIMITATION
YEAR IN WHICH THE AMENDMENT IS MADE.


 


A.1.10     “MAXIMUM PERMISSIBLE AMOUNT” MEANS THE LESSER OF (1) $40,000.00 AS
ADJUSTED BY THE SECRETARY OF TREASURY FOR INCREASES IN THE COST OF LIVING OR (2)
100 PERCENT OF THE PARTICIPANT’S ANNUAL COMPENSATION FOR THE LIMITATION YEAR. 
THE ANNUAL COMPENSATION LIMITATION REFERRED TO IN CLAUSES (2) OF THE IMMEDIATELY
PRECEDING SENTENCES SHALL NOT APPLY TO ANY CONTRIBUTION FOR MEDICAL BENEFITS
(WITHIN THE MEANING OF SECTION 401(H) OR SECTION 419A(F)(2) OF THE CODE) THAT IS
OTHERWISE TREATED AS AN ANNUAL ADDITION UNDER SECTION 415(L)(1) OR
SECTION 419A(D)(2) OF THE CODE.  IF A SHORT LIMITATION YEAR IS CREATED BECAUSE
OF AN AMENDMENT CHANGING THE LIMITATION YEAR TO A DIFFERENT 12-CONSECUTIVE MONTH
PERIOD, THE MAXIMUM PERMISSIBLE AMOUNT SHALL NOT EXCEED THE DOLLAR LIMITATION IN
EFFECT UNDER SECTION 415(C)(1)(A) OF THE CODE MULTIPLIED BY A FRACTION, THE
NUMERATOR OF WHICH IS THE NUMBER OF MONTHS IN THE SHORT LIMITATION YEAR, AND THE
DENOMINATOR OF WHICH IS 12.


 


A.1.11     “SECTION 401(K) CONTRIBUTIONS” MEANS THE SUM OF SALARY DEFERRAL
CONTRIBUTIONS MADE ON BEHALF OF THE PARTICIPANT DURING THE PLAN YEAR, AND QNECS
THAT THE EMPLOYER ELECTS TO HAVE TREATED AS SECTION 401(K) CONTRIBUTIONS
PURSUANT TO SECTION 401(K)(3)(D)(II) OF THE CODE.


 


A.1.12     “SECTION 401(M) CONTRIBUTIONS” SHALL MEAN THE SUM OF MATCHING
CONTRIBUTIONS AND AFTER–TAX CONTRIBUTIONS MADE ON BEHALF OF THE PARTICIPANT
DURING THE PLAN YEAR AND OTHER AMOUNTS THAT THE EMPLOYER ELECTS TO HAVE TREATED
AS SECTION 401(M) CONTRIBUTIONS PURSUANT TO SECTION 401(M)(3)(B) OF THE CODE.


 


PART A.2  LIMITATIONS ON CONTRIBUTIONS


 


A.2.1       LIMITATIONS BASED UPON DEDUCTIBILITY AND THE MAXIMUM ALLOCATION
PERMITTED TO A PARTICIPANT’S ACCOUNT.  NOTWITHSTANDING ANY OTHER PROVISION OF
THE PLAN, NO EMPLOYER SHALL MAKE ANY CONTRIBUTION THAT WOULD BE A NONDEDUCTIBLE
CONTRIBUTION WITHIN THE MEANING OF SECTION 4972 OF THE CODE OR THAT WOULD CAUSE
THE LIMITATION ON ALLOCATIONS TO EACH PARTICIPANT’S ACCOUNT UNDER SECTION 415 OF
THE CODE AND SECTION A.4.1 TO BE EXCEEDED.


 


A.2.2       DOLLAR LIMITATION UPON SALARY DEFERRAL CONTRIBUTIONS.  THE MAXIMUM
SALARY DEFERRAL CONTRIBUTION THAT A PARTICIPANT MAY ELECT TO HAVE MADE ON HIB
BEHALF DURING A CALENDAR YEAR MAY NOT, WHEN ADDED TO HIS ELECTIVE DEFERRALS
UNDER OTHER PLANS OR ARRANGEMENTS WHICH ARE BOTH (1) DESCRIBED IN SECTIONS
401(K), 403(B), 408(K) AND 408(P)(2) OF THE CODE AND (2) MAINTAINED BY THE
EMPLOYER OR AN AFFILIATED EMPLOYER, EXCEED THE AMOUNT OF THE LIMITATION IN
EFFECT UNDER SECTION 402(G)(1) OF THE CODE FOR THE PARTICIPANT’S TAXABLE YEAR
BEGINNING IN SUCH CALENDAR YEAR.  FOR PURPOSES OF APPLYING THE REQUIREMENTS OF
SECTION A.2.3, EXCESS DEFERRALS SHALL NOT BE DISREGARDED MERELY BECAUSE THEY ARE
EXCESS DEFERRALS OR BECAUSE THEY ARE DISTRIBUTED IN ACCORDANCE WITH THIS
SECTION.  HOWEVER, EXCESS DEFERRALS MADE TO THE PLAN ON BEHALF OF NON–HIGHLY
COMPENSATED EMPLOYEES ARE NOT TO BE TAKEN INTO ACCOUNT UNDER SECTION  A.2.3.


 


A.2.3       LIMITATION BASED UPON ACTUAL DEFERRAL PERCENTAGE.  THE ACTUAL
DEFERRAL PERCENTAGE FOR ELIGIBLE HIGHLY COMPENSATED EMPLOYEES FOR ANY PLAN YEAR
MUST BEAR A RELATIONSHIP TO THE ACTUAL DEFERRAL PERCENTAGE FOR ALL OTHER
ELIGIBLE EMPLOYEES FOR THE PRECEDING PLAN YEAR WHICH MEETS EITHER OF THE
FOLLOWING TESTS:


 

(A)           THE ACTUAL DEFERRAL PERCENTAGE OF THE ELIGIBLE HIGHLY COMPENSATED
EMPLOYEES IS NOT MORE THAN THE ACTUAL DEFERRAL PERCENTAGE OF ALL OTHER ELIGIBLE
EMPLOYEES MULTIPLIED BY 1.25; OR

 

(B)           THE EXCESS OF THE ACTUAL DEFERRAL PERCENTAGE OF THE ELIGIBLE
HIGHLY COMPENSATED EMPLOYEES OVER THAT OF ALL OTHER ELIGIBLE EMPLOYEES IS NOT
MORE THAN TWO PERCENTAGE POINTS, AND THE ACTUAL DEFERRAL PERCENTAGE OF THE
ELIGIBLE HIGHLY COMPENSATED EMPLOYEES IS NOT MORE THAN THE ACTUAL DEFERRAL
PERCENTAGE OF ALL OTHER ELIGIBLE EMPLOYEES MULTIPLIED BY TWO.

 

For purposes of this test an eligible Employee is an Employee who is directly or
indirectly eligible to make Salary Deferral Contributions for all or part of the
Plan Year.  A person who is suspended from making Salary Deferral Contributions
because he has made a withdrawal is an eligible Employee.  If no Salary Deferral

 

A-2

--------------------------------------------------------------------------------


 

Contributions are made for an eligible Employee, the Actual Deferral Ratio that
shall be included for him in determining the Actual Deferral Percentage is
zero.  If the Plan and any other plan or plans which include cash or deferred
arrangements are considered as one plan for purposes of section 401(a)(4) or
410(b) of the Code, the cash or deferred arrangements included in the Plan and
the other plans shall be treated as one plan for purposes of this Section.  If
any Participant who is a Highly Compensated Employee is a participant in any
other cash or deferred arrangements of the Employer, when determining the
deferral percentage of such Participant, all such cash or deferred arrangements
are treated as one plan for these dates.

 

Notwithstanding the foregoing, an individual who is not a Highly Compensated
Employee and who has not satisfied the minimum age and service requirements of
section 410(a)(1)(A) of the Code will not be treated as an eligible Employee for
purposes of this Section A.2.3 if the Sponsor elects to apply section
410(b)(4)(3) of the Code in determining whether the Plan meets the requirements
of section 401(k)(3) of the Code.

 

A Salary Deferral Contribution will be taken into account under the Actual
Deferral Percentage test of section 401(k) of the Code and this Section for a
Plan Year only if it relates to Considered Compensation that either would have
been received by the Employee in the Plan Year (but for the deferral election)
or is attributable to services performed by the Employee in the Plan Year and
would have been received by the Employee within 2½ months after the close of the
Plan Year (but for the deferral election).  In addition, a Section 401(k)
Contribution will be taken into account under the Actual Deferral Percentage
test of section 401(k) of the Code and this Section for a Plan Year only if it
is allocated to an Employee as of a date within that Plan Year.  For this
purpose a Section 401(k) Contribution is considered allocated as of a date
within a Plan Year if the allocation is not contingent on participation or
performance of services after such date and the Section 401(k) Contribution is
actually paid to the Trust no later than 12 months after the Plan Year to which
the Section 401(k) Contribution relates.

 

Failure to correct Excess 401(k) Contributions by the close of the Plan Year
following the Plan Year for which they were made will cause the Plan’s cash or
deferred arrangement to be disqualified for the Plan Year for which the Excess
401(k) Contributions were made and for all subsequent years during which they
remain in the Trust.  Also, the Employer will be liable for a ten percent excise
tax on the amount of Excess 401(k) Contributions unless they are corrected
within 2½ months after the close of the Plan Year for which they were made.


 


A.2.4       LIMITATION BASED UPON CONTRIBUTION PERCENTAGE.  THE CONTRIBUTION
PERCENTAGE FOR ELIGIBLE HIGHLY COMPENSATED EMPLOYEES FOR ANY PLAN YEAR MUST BEAR
A RELATIONSHIP TO THE ACTUAL CONTRIBUTION PERCENTAGE FOR ALL OTHER ELIGIBLE
EMPLOYEES FOR THE PRECEDING PLAN YEAR WHICH MEETS EITHER OF THE FOLLOWING TESTS:


 

(A)           THE CONTRIBUTION PERCENTAGE FOR ALL OTHER ELIGIBLE EMPLOYEES
MULTIPLIED BY 1.25; OR

 

(B)           THE LESSER OF THE CONTRIBUTION PERCENTAGE FOR ALL OTHER ELIGIBLE
EMPLOYEES MULTIPLIED BY TWO, OR THE CONTRIBUTION PERCENTAGE FOR ALL OTHER
ELIGIBLE EMPLOYEES PLUS TWO PERCENTAGE POINTS.

 

For purposes of this test an eligible Employee is an Employee who is directly or
indirectly eligible to receive an allocation of Matching Contributions for all
or part of the Plan Year.  Except as provided below, an Employee who would be
eligible to receive an allocation of Matching Contributions but for his election
not to participate is an eligible Employee.  An Employee who would be eligible
to receive an allocation of Matching Contributions but for the limitations on
his Annual Additions imposed by section 415 of the Code is an eligible Employee.

 

Notwithstanding the foregoing, an individual who is not a Highly Compensated
Employee and who has not satisfied the minimum age and service requirements of
section 410(a)(1)(A) of the Code will not be treated as an eligible Employee for
purposes of this Section A.2.4 if the Sponsor elects to apply section
410(b)(4)(B) of the Code in determining whether the Plan meets the requirements
of section 401(m)(2) of the Code.

 

If no Section 401(m) Contributions are made on behalf of an eligible Employee
the Actual Contribution Ratio that shall be included for him in determining the
Contribution Percentage is zero.  If the Plan and any other plan or plans to
which Section 401(m) Contributions are made are considered as one plan for
purposes of section 401(a)(4) or 410(b) of the Code, the Plan and those plans
are to be treated as one.  The Actual Contribution

 

A-3

--------------------------------------------------------------------------------


 

Ratio of a Highly Compensated Employee who is eligible to participate in more
than one plan of an Affiliated employer to which employee or matching
contributions are made is calculated by treating all the plans in which the
Employee is eligible to participate as one plan.  However, plans that are not
permitted to be aggregated under Regulation section 1.410(m)–1(b)(3)(ii) are not
aggregated for this purpose.

 

A Matching Contribution will be taken into account under this Section for a Plan
Year only if (1) it is allocated to the Employee’s Account as of a date within
the Plan Year, (2) it is paid to the Trust no later than the end of the 12-month
period beginning after the close of the Plan Year, and (3) it is made on behalf
of an Employee on account of his Salary Deferral Contributions for the Plan
Year.

 

At the election of the Employer, a Participant’s Salary Deferral Contributions,
and QNECs made on behalf of the Participant during the Plan Year shall be
treated as Section 401(m) Contributions that are Matching Contributions provided
that the conditions set forth in Regulation section 1.401(m)–1(b)(5) are
satisfied.  Salary Deferral Contributions may not be treated as Matching
Contributions for purposes of the contribution percentage test set forth in this
Section unless such contributions, including those taken into account for
purposes of the test set forth in this Section, satisfy the actual deferral
percentage test set forth in Section A.2.3.  Moreover, Salary Deferral
Contributions and QNECs may not be taken into account for purposes of the test
set forth in this Section to the extent that such contributions are taken into
account in determining whether any other contributions satisfy the actual
deferral percentage test set forth in Section A.2.3.  Finally, Salary Deferral
Contributions and QNECs may be taken into account for purposes of the test set
forth in this Section only if they are allocated to the Employee’s Account as of
a date within the Plan Year being tested within the meaning of Regulation
section 1.401(k)–1(b)(4).

 

Failure to correct Excess Aggregate 401(m) Contributions by the close of the
Plan Year following the Plan Year for which they were made will cause the Plan
to fail to be qualified for the Plan Year for which the Excess Aggregate 401(m)
Contributions were made and for all subsequent years during which they remain in
the Trust.  Also, the Employer will be liable for a ten percent excise tax on
the amount of Excess Aggregate 401(m) Contributions unless they are corrected
within 2½ months after the close of the Plan Year for which they were made.

 


PART A.3  CORRECTION PROCEDURES FOR ERRONEOUS CONTRIBUTIONS


 


A.3.1       EXCESS DEFERRAL FAIL SAFE PROVISION.  AS SOON AS PRACTICAL AFTER THE
CLOSE OF EACH PLAN YEAR, THE COMMITTEE SHALL DETERMINE IF THERE WOULD BE ANY
EXCESS DEFERRALS.  IF THERE WOULD BE AN EXCESS DEFERRAL BY A PARTICIPANT, THE
EXCESS DEFERRAL AS ADJUSTED BY ANY EARNINGS OR LOSSES, WILL BE DISTRIBUTED TO
THE PARTICIPANT NO LATER THAN APRIL 15 FOLLOWING THE PARTICIPANT’S TAXABLE YEAR
IN WHICH THE EXCESS DEFERRAL WAS MADE.  THE INCOME ALLOCABLE TO THE EXCESS
DEFERRALS FOR THE TAXABLE YEAR OF THE PARTICIPANT SHALL BE DETERMINED BY
MULTIPLYING THE INCOME FOR THE TAXABLE YEAR OF THE PARTICIPANT ALLOCABLE TO
SALARY DEFERRAL CONTRIBUTIONS BY A FRACTION.  THE NUMERATOR OF THE FRACTION IS
THE AMOUNT OF THE EXCESS DEFERRALS MADE ON BEHALF OF THE PARTICIPANT FOR THE
TAXABLE YEAR.  THE DENOMINATOR OF THE FRACTION IS THE PARTICIPANT’S TOTAL SALARY
DEFERRAL ACCOUNT BALANCE AS OF THE BEGINNING OF THE TAXABLE YEAR PLUS THE
PARTICIPANT’S SALARY DEFERRAL CONTRIBUTIONS FOR THE TAXABLE YEAR.


 


A.3.2       ACTUAL DEFERRAL PERCENTAGE FAIL SAFE PROVISION.  AS SOON AS
PRACTICABLE AFTER THE CLOSE OF EACH PLAN YEAR, THE COMMITTEE SHALL DETERMINE
WHETHER THE ACTUAL DEFERRAL PERCENTAGE FOR THE HIGHLY COMPENSATED EMPLOYEES
WOULD EXCEED THE LIMITATION SET FORTH IN SECTION A.2.3.  IF THE LIMITATION WOULD
BE EXCEEDED FOR A PLAN YEAR, BEFORE THE CLOSE OF THE FOLLOWING PLAN YEAR (A) THE
AMOUNT OF EXCESS 401(K) CONTRIBUTIONS FOR THAT PLAN YEAR (AND ANY INCOME
ALLOCABLE TO THOSE CONTRIBUTIONS AS CALCULATED IN THE SPECIFIC MANNER REQUIRED
BY SECTION A.3.5) SHALL BE DISTRIBUTED OR (B) THE EMPLOYER MAY MAKE A QNEC WHICH
IT ELECTS TO HAVE TREATED AS A SECTION 401(K) CONTRIBUTION.  HOWEVER, A QNEC
SHALL NOT BE TAKEN INTO ACCOUNT FOR PURPOSES OF THE TEST SET FORTH IN SECTION
401(K) OF THE CODE AND SECTION A.2.3 FOR SUCH PLAN YEAR UNLESS IT IS MADE AND
ALLOCATED BY THE CLOSE OF SUCH PLAN YEAR.


 

The amount of Excess 401(k) Contributions to be distributed shall be determined
in the following manner:

 

First, the Plan will determine how much the Actual Deferral Ratio of the Highly
Compensated Employee with the highest Actual Deferral Ratio would have to be
reduced to satisfy the Actual Deferral Percentage Test or cause such Actual
Deferral Ratio to equal the Actual Deferral Ratio of the Highly Compensated
Employee with the next highest Actual Deferral Ratio.  If a lesser reduction
would enable the Plan to satisfy the Actual Deferral

 

A-4

--------------------------------------------------------------------------------


 

Percentage Test, only this lesser reduction may be made.  Second, this process
is repeated until the Actual Deferral Percentage Test is satisfied.  The amount
of Excess 401(k) Contributions is equal to the sum of these hypothetical
reductions multiplied, in each case, by the Highly Compensated Employee’s Annual
Compensation.

 

Then, the total amount of Excess 401(k) Contributions shall be distributed on
the basis of the respective amounts attributable to each Highly Compensated
Employee.  The Highly Compensated Employees subject to the actual distribution
are determined using the “dollar leveling method.”  The Salary Deferral
Contributions of the Highly Compensated Employee with the greatest dollar amount
of Salary Deferral Contributions and other contributions treated as Section
401(k) Contributions for the Plan Year are reduced by the amount required to
cause that Highly Compensated Employee’s Salary Deferral Contributions to equal
the dollar amount of the Salary Deferral Contributions and other contributions
treated as Section 401(k) Contributions for the Plan Year of the Highly
Compensated Employee with the next highest dollar amount. This amount is then
distributed to the Highly Compensated Employee with the highest dollar amount. 
However, if a lesser reduction, when added to the total dollar amount already
distributed under this Section A.3.2, would equal the total Excess 401(k)
Contributions, the lesser reduction amount shall be distributed.  This process
shall be continued until the amount of the Excess 401(k) Contributions have been
distributed.

 

QNECs will be treated as Section 401(k) Contributions only if:  (a) the
conditions described in Regulation section 1.401(k)–1(b)(5) are satisfied and
(b) they are allocated to Participants’ Accounts as of a date within that Plan
Year and are actually paid to the Trust no later than the end of the 12–month
period immediately following the Plan Year to which the contributions relate. 
If the Employer makes a QNEC that it elects to have treated as a Section 401(k)
Contribution, the Contribution will be in an amount necessary to satisfy the
Actual Deferral Percentage test and will be allocated first to those Non–Highly
Compensated Employees who had the lowest Actual Deferral Ratio.

 

Any distributions of the Excess 401(k) Contributions for any Plan Year are to be
made to Highly Compensated Employees on the basis of the amount of contributions
by, or on behalf of, each Highly Compensated Employee.  The amount of Excess
401(k) Contributions to be distributed for any Plan Year must be reduced by any
excess Salary Deferral Contributions previously distributed for the taxable year
ending in the same Plan Year.  To the extent that Excess Section 401(k)
Contributions are distributed pursuant to this Section A.3.2, the Matching
Contributions made with respect to those Excess Section 401(k) Contributions
shall be forfeited.

 


A.3.3       CONTRIBUTION PERCENTAGE FAIL SAFE PROVISION.  IF THE LIMITATION SET
FORTH IN SECTION A.2.4 WOULD BE EXCEEDED FOR ANY PLAN YEAR ANY ONE OR MORE OF
THE FOLLOWING CORRECTIVE ACTION SHALL BE TAKEN BEFORE THE CLOSE OF THE FOLLOWING
PLAN YEAR AS DETERMINED BY THE COMMITTEE IN ITS SOLE DISCRETION: (A) THE AMOUNT
OF THE EXCESS AGGREGATE 401(M) CONTRIBUTIONS FOR THAT PLAN YEAR (AND ANY INCOME
ALLOCABLE TO THOSE CONTRIBUTIONS AS CALCULATED IN THE MANNER SET FORTH IN
SECTION A.3.5) SHALL BE FORFEITED OR (B) THE EMPLOYER MAY MAKE A QNEC WHICH IT
ELECTS TO HAVE TREATED AS A SECTION 401(M) CONTRIBUTION.  HOWEVER A QNEC SHALL
NOT BE TAKEN INTO ACCOUNT FOR PURPOSES OF THE TEST SET FORTH IN SECTION 401(M)
OF THE CODE AND SECTION A.2.4 FOR SUCH PLAN YEAR UNLESS IT IS MADE AND ALLOCATED
BY THE CLOSE OF SUCH PLAN YEAR.


 

The amount of Excess Aggregate 401(m) Contributions to be distributed shall be
determined in the following manner:

 

First, the Plan will determine how much the Actual Contribution Ratio of the
Highly Compensated Employee with the highest Actual Contribution Ratio would
have to be reduced to satisfy the Actual Contribution Percentage Test or cause
such Actual Contribution Ratio to equal the Actual Contribution Ratio of the
Highly Compensated Employee with the next highest Actual Contribution Ratio.  If
a lesser reduction would enable the Plan to satisfy the Actual Contribution
Percentage Test, only this lesser reduction may be made.  Second, this process
is repeated until the Actual Contribution Test is satisfied.  The amount of
Excess Aggregate 401(m) Contributions is equal to the sum of these hypothetical
reductions multiplied, in each case, by the Highly Compensated Employee’s Annual
Compensation.

 

Then, the total amount of Excess Aggregate 401(m) Contributions shall be
forfeited on the basis of the respective amounts attributable to each Highly
Compensated Employee.  The Highly Compensated Employees

 

A-5

--------------------------------------------------------------------------------


 

subject to the forfeitures are determined using the “dollar leveling method.”
The After-Tax Contributions and Matching Contributions of the Highly Compensated
Employee with the greatest dollar amount of After-Tax Contributions and Matching
Contributions and other contributions treated as matching contributions for the
Plan Year are reduced by the amount required to cause that Highly Compensated
Employee’s After-Tax Contributions and Matching Contributions and other
contributions treated as Section 401(m) Contributions for the Plan Year to equal
the dollar amount of the After-Tax Contributions and Matching Contributions and
other contributions treated as Section 401(m) Contributions for the Plan Year of
the Highly Compensated Employee with the next highest dollar amount. This amount
is then forfeited from the Account of the Highly Compensated Employee with the
highest dollar amount. However, if a lesser reduction, when added to the total
dollar amount already forfeited under this Section A.3.3, would equal the total
Excess Aggregate 401(m) Contributions, the lesser reduction amount shall be
forfeited. This process shall be continued until the amount of the Excess
Aggregate 401(m) Contributions have been forfeited.

 


A.3.4       ALTERNATIVE LIMITATION FAIL SAFE.  AS SOON AS PRACTICABLE AFTER THE
CLOSE OF EACH PLAN YEAR, THE COMMITTEE SHALL DETERMINE WHETHER THE ALTERNATIVE
LIMITATION WOULD BE EXCEEDED.  IF THE LIMITATION WOULD BE EXCEEDED FOR ANY PLAN
YEAR, BEFORE THE CLOSE OF THE FOLLOWING PLAN YEAR THE ACTUAL DEFERRAL PERCENTAGE
OR CONTRIBUTION PERCENTAGE OF THE ELIGIBLE HIGHLY COMPENSATED EMPLOYEES, OR A
COMBINATION OF BOTH, SHALL BE REDUCED BY DISTRIBUTIONS MADE IN THE MANNER
DESCRIBED IN THE REGULATIONS.  THESE DISTRIBUTIONS SHALL BE IN ADDITION TO AND
NOT IN LIEU OF DISTRIBUTIONS REQUIRED FOR EXCESS 401(K) CONTRIBUTIONS AND EXCESS
AGGREGATE 401(M) CONTRIBUTIONS.


 


A.3.5       INCOME ALLOCABLE TO EXCESS 401(K) CONTRIBUTIONS AND EXCESS AGGREGATE
401(M) CONTRIBUTIONS.  THE INCOME ALLOCABLE TO EXCESS 401(K) CONTRIBUTIONS FOR
THE PLAN YEAR SHALL BE DETERMINED BY MULTIPLYING THE INCOME FOR THE PLAN YEAR
ALLOCABLE TO SECTION 401(K) CONTRIBUTIONS BY A FRACTION.  THE NUMERATOR OF THE
FRACTION SHALL BE THE AMOUNT OF EXCESS 401(K) CONTRIBUTIONS MADE ON BEHALF OF
THE PARTICIPANT FOR THE PLAN YEAR.  THE DENOMINATOR OF THE FRACTION SHALL BE THE
PARTICIPANT’S TOTAL ACCOUNT BALANCE ATTRIBUTABLE TO SECTION 401(K) CONTRIBUTIONS
AS OF THE BEGINNING OF THE PLAN YEAR PLUS THE PARTICIPANT’S SECTION 401(K)
CONTRIBUTIONS FOR THE PLAN YEAR.  THE INCOME ALLOCABLE TO EXCESS AGGREGATE
401(M) CONTRIBUTIONS FOR A PLAN YEAR SHALL BE DETERMINED BY MULTIPLYING THE
INCOME FOR THE PLAN YEAR ALLOCABLE TO SECTION 401(M) CONTRIBUTIONS BY A
FRACTION.  THE NUMERATOR OF THE FRACTION SHALL BE THE AMOUNT OF EXCESS AGGREGATE
401(M) CONTRIBUTIONS MADE ON BEHALF OF THE PARTICIPANT FOR THE PLAN YEAR.  THE
DENOMINATOR OF THE FRACTION SHALL BE THE PARTICIPANT’S TOTAL ACCOUNT BALANCE
ATTRIBUTABLE TO SECTION 401(M) CONTRIBUTIONS AS OF THE BEGINNING OF THE PLAN
YEAR PLUS THE PARTICIPANT’S SECTION 401(M) CONTRIBUTIONS FOR THE PLAN YEAR.


 


PART A.4  LIMITATION ON ALLOCATIONS


 


A.4.1       BASIC LIMITATION ON ALLOCATIONS.  THE ANNUAL ADDITIONS WHICH MAY BE
CREDITED TO A PARTICIPANT’S ACCOUNTS UNDER THE PLAN FOR ANY LIMITATION YEAR WILL
NOT EXCEED THE MAXIMUM PERMISSIBLE AMOUNT REDUCED BY THE ANNUAL ADDITIONS
CREDITED TO A PARTICIPANT’S ACCOUNT FOR THE SAME LIMITATION YEAR UNDER ANY OTHER
QUALIFIED DEFINED CONTRIBUTION PLANS MAINTAINED BY ANY AFFILIATED EMPLOYER.  IF
THE ANNUAL ADDITIONS WITH RESPECT TO THE PARTICIPANT UNDER SUCH OTHER QUALIFIED
DEFINED CONTRIBUTION PLANS ARE LESS THAN THE MAXIMUM PERMISSIBLE AMOUNT AND THE
EMPLOYER CONTRIBUTION THAT WOULD OTHERWISE BE CONTRIBUTED OR ALLOCATED TO THE
PARTICIPANT’S ACCOUNTS UNDER THE PLAN WOULD CAUSE THE ANNUAL ADDITIONS FOR THE
LIMITATION YEAR TO EXCEED THIS LIMITATION, THE AMOUNT CONTRIBUTED OR ALLOCATED
UNDER THE PLAN WILL BE REDUCED SO THAT THE ANNUAL ADDITIONS UNDER ALL QUALIFIED
DEFINED CONTRIBUTION PLANS MAINTAINED BY ANY AFFILIATED EMPLOYER FOR THE
LIMITATION YEAR WILL EQUAL THE MAXIMUM PERMISSIBLE AMOUNT.  IF THE ANNUAL
ADDITIONS WITH RESPECT TO THE PARTICIPANT UNDER SUCH OTHER QUALIFIED DEFINED
CONTRIBUTION PLANS MAINTAINED BY ANY AFFILIATED EMPLOYER IN THE AGGREGATE ARE
EQUAL TO OR GREATER THAN THE MAXIMUM PERMISSIBLE AMOUNT, NO AMOUNT WILL BE
CONTRIBUTED OR ALLOCATED TO THE PARTICIPANT’S ACCOUNT UNDER THE PLAN FOR THE
LIMITATION YEAR.


 


A.4.2       ESTIMATION OF MAXIMUM PERMISSIBLE AMOUNT.  PRIOR TO DETERMINING THE
PARTICIPANT’S ACTUAL ANNUAL COMPENSATION FOR THE LIMITATION YEAR, THE EMPLOYER
MAY DETERMINE THE MAXIMUM PERMISSIBLE AMOUNT ON THE BASIS OF A REASONABLE
ESTIMATION OF THE PARTICIPANT’S ANNUAL COMPENSATION FOR SUCH LIMITATION YEAR,
UNIFORMLY DETERMINED FOR ALL PARTICIPANTS SIMILARLY SITUATED.  AS SOON AS IS
ADMINISTRATIVELY FEASIBLE AFTER THE END OF THE LIMITATION YEAR, THE MAXIMUM
PERMISSIBLE AMOUNT FOR THE LIMITATION YEAR SHALL BE DETERMINED ON THE BASIS OF
THE PARTICIPANT’S ACTUAL ANNUAL COMPENSATION FOR SUCH LIMITATION YEAR.

 

A-6

--------------------------------------------------------------------------------


 


A.4.3       ATTRIBUTION OF EXCESS AMOUNTS.  IF A PARTICIPANT’S ANNUAL ADDITIONS
UNDER THE PLAN AND ALL OTHER QUALIFIED DEFINED CONTRIBUTION PLANS MAINTAINED BY
ANY AFFILIATED EMPLOYER RESULT IN AN EXCESS AMOUNT, THE TOTAL EXCESS AMOUNT
SHALL BE ATTRIBUTED TO THE PLAN.


 


A.4.4       TREATMENT OF EXCESS AMOUNTS.  IF AN EXCESS AMOUNT ATTRIBUTED TO THE
PLAN IS HELD OR CONTRIBUTED AS A RESULT OF OR BECAUSE OF (I) THE ALLOCATION OF
FORFEITURES, (II) REASONABLE ERROR IN ESTIMATING A PARTICIPANT’S CONSIDERED
COMPENSATION, (III) REASONABLE ERROR IN CALCULATING THE MAXIMUM SALARY DEFERRAL
CONTRIBUTION THAT MAY BE MADE WITH RESPECT TO A PARTICIPANT UNDER SECTION 415 OF
THE CODE OR (IV) ANY OTHER FACTS AND CIRCUMSTANCES WHICH THE COMMISSIONER OF
INTERNAL REVENUE FINDS TO BE JUSTIFIED, THE EXCESS AMOUNT SHALL BE REDUCED AS
FOLLOWS:


 

(A)           FIRST, THE EXCESS AMOUNT SHALL BE REDUCED TO THE EXTENT NECESSARY
BY DISTRIBUTING TO THE PARTICIPANT ALL SALARY DEFERRAL CONTRIBUTIONS TOGETHER
WITH THEIR EARNINGS.  THESE DISTRIBUTED AMOUNTS ARE DISREGARDED FOR PURPOSES OF
THE TESTING AND LIMITATIONS CONTAINED IN THIS APPENDIX A.

 

(B)           SECOND, IF THE PARTICIPANT IS STILL EMPLOYED BY THE EMPLOYER AT
THE END OF THE LIMITATION YEAR, THEN SUCH EXCESS AMOUNTS SHALL NOT BE
DISTRIBUTED TO THE PARTICIPANT, BUT SHALL BE REALLOCATED TO A SUSPENSE ACCOUNT
AND SHALL BE REAPPLIED TO REDUCE FUTURE EMPLOYER CONTRIBUTIONS (INCLUDING ANY
ALLOCATION OF FORFEITURES) UNDER THE PLAN FOR SUCH PARTICIPANT IN THE NEXT
LIMITATION YEAR, AND FOR EACH SUCCEEDING LIMITATION YEAR, IF NECESSARY.

 

(C)           IF, AFTER APPLICATION OF PARAGRAPH (B) OF THIS SECTION, AN EXCESS
AMOUNT STILL EXISTS, AND THE PARTICIPANT IS NOT STILL EMPLOYED BY THE EMPLOYER
AT THE END OF THE LIMITATION YEAR, THEN SUCH EXCESS AMOUNTS IN THE PARTICIPANT’S
ACCOUNTS SHALL NOT BE DISTRIBUTED TO THE PARTICIPANT, BUT SHALL BE REALLOCATED
TO A SUSPENSE ACCOUNT AND SHALL BE REAPPLIED TO REDUCE FUTURE EMPLOYER
CONTRIBUTIONS (INCLUDING ALLOCATION OF ANY FORFEITURES), FOR ALL REMAINING
PARTICIPANTS IN THE NEXT LIMITATION YEAR AND EACH SUCCEEDING LIMITATION YEAR IF
NECESSARY.

 

(D)           IF A SUSPENSE ACCOUNT IS IN EXISTENCE AT ANY TIME DURING THE
LIMITATION YEAR PURSUANT TO THIS SECTION, IT WILL NOT PARTICIPATE IN THE
ALLOCATION OF THE TRUST FUND’S INVESTMENT GAINS AND LOSSES.  IF A SUSPENSE
ACCOUNT IS IN EXISTENCE AT ANY TIME DURING A PARTICULAR LIMITATION YEAR, ALL
AMOUNTS IN THE SUSPENSE ACCOUNT MUST BE ALLOCATED AND REALLOCATED TO
PARTICIPANTS’ ACCOUNTS BEFORE ANY EMPLOYER CONTRIBUTION MAY BE MADE TO THE PLAN
FOR THAT LIMITATION YEAR.  EXCESS AMOUNTS MAY NOT BE DISTRIBUTED TO PARTICIPANTS
OR FORMER PARTICIPANTS.  IF THE PLAN IS TERMINATED WHILE A SUSPENSE ACCOUNT
DESCRIBED IN THIS SECTION IS IN EXISTENCE, THE AMOUNT IN SUCH SUSPENSE ACCOUNT
SHALL REVERT TO THE EMPLOYER(S) TO WHICH IT IS ATTRIBUTABLE.

 

A-7

--------------------------------------------------------------------------------


 


APPENDIX B

TOP–HEAVY REQUIREMENTS


 


PART B.1  DEFINITIONS


 

Definitions.  As used herein, the following words and phrases have the meaning
attributed to them below:

 


B.1.1       “AGGREGATE ACCOUNTS” MEANS THE TOTAL OF ALL ACCOUNT BALANCES.


 


B.1.2       “AGGREGATION GROUP” MEANS (A) EACH PLAN OF THE EMPLOYER OR ANY
AFFILIATED EMPLOYER IN WHICH A KEY EMPLOYEE IS A PARTICIPANT AND (B) EACH OTHER
PLAN OF THE EMPLOYER OR ANY AFFILIATED EMPLOYER WHICH ENABLES ANY PLAN IN (A) TO
MEET THE REQUIREMENTS OF EITHER SECTION 401(A)(4) OR 410 OF THE CODE.  ANY
EMPLOYER MAY TREAT A PLAN NOT REQUIRED TO BE INCLUDED IN THE AGGREGATION GROUP
AS BEING A PART OF THE GROUP IF THE GROUP WOULD CONTINUE TO MEET THE
REQUIREMENTS OF SECTION 401(A)(4) AND 410 OF THE CODE WITH THAT PLAN BEING TAKEN
INTO ACCOUNT.


 


B.1.3       “DETERMINATION DATE” MEANS FOR A GIVEN PLAN YEAR THE LAST DAY OF THE
PRECEDING PLAN YEAR OR IN THE CASE OF THE FIRST PLAN YEAR THE LAST DAY OF THAT
PLAN YEAR.


 


B.1.4       “KEY EMPLOYEE” MEANS “KEY EMPLOYEE” MEANS AN EMPLOYEE OR FORMER
EMPLOYEE (INCLUDING A DECEASED EMPLOYEE) WHO AT ANY TIME DURING THE PLAN YEAR IS
(A) AN OFFICER OF ANY AFFILIATED EMPLOYER HAVING ANNUAL COMPENSATION GREATER
THAN $130,000.00 (AS ADJUSTED BY THE SECRETARY OF TREASURY FROM TIME TO TIME FOR
INCREASES IN THE COST OF LIVING), (B) A FIVE PERCENT OWNER OF ANY AFFILIATED
EMPLOYER, TREATED SEPARATELY, OR (C) A ONE PERCENT OWNER OF ANY AFFILIATED
EMPLOYER, TREATED SEPARATELY, HAVING ANNUAL COMPENSATION GREATER THAN
$150,000.00.  FOR THIS PURPOSE NO MORE THAN FIFTY (50) EMPLOYEES OR, IF LESSER,
THE GREATER OF THREE (3) EMPLOYEES OR TEN PERCENT (10%) OF THE EMPLOYEES SHALL
BE TREATED AS OFFICERS.


 

For purposes of determining the number of officers taken into account, the
following employees shall be excluded:  (1) employees who have not completed six
(6) months of Vesting Service, (2) employees who normally work less than
seventeen and one-half (17-1/2) hours per week, (3) employees who normally work
not more than six (6) months during any year, (4) employees who have not
attained the age of twenty-one (21), and (5) except to the extent provided in
Regulations, employees who are included in a unit of employees covered by an
agreement which the Secretary of Labor finds to be a collective bargaining
agreement between employee representatives and an Affiliated Employer.  Section
416(i) of the Code shall be used to determine percentage of ownership.

 

The determination of who is a Key Employee will be made in accordance with
section 416(i) of the Code and applicable Regulations.

 


B.1.5       “NON-KEY EMPLOYEE” MEANS ANY EMPLOYEE WHO IS NOT A KEY EMPLOYEE.


 


B.1.6       “TOP-HEAVY PLAN” MEANS ANY PLAN WHICH HAS BEEN DETERMINED TO BE
TOP-HEAVY UNDER THE TEST DESCRIBED IN APPENDIX B OF THE PLAN.


 


PART B.2  APPLICATION


 


B.2.1       APPLICATION.  THE REQUIREMENTS DESCRIBED IN THIS APPENDIX B SHALL
APPLY TO EACH PLAN YEAR THAT THE PLAN IS DETERMINED TO BE A TOP–HEAVY PLAN.


 


B.2.2       TOP-HEAVY TEST.  IF ON THE DETERMINATION DATE THE AGGREGATE ACCOUNTS
OF KEY EMPLOYEES IN THE PLAN EXCEED 60 PERCENT OF THE AGGREGATE ACCOUNTS OF ALL
EMPLOYEES IN THE PLAN, THE PLAN SHALL BE A TOP–HEAVY PLAN FOR THAT PLAN YEAR. 
IN ADDITION, IF THE PLAN IS REQUIRED TO BE INCLUDED IN AN AGGREGATION GROUP AND
THAT GROUP IS A TOP–HEAVY GROUP, THE PLAN SHALL BE TREATED AS A TOP–HEAVY PLAN. 
AN AGGREGATION GROUP IS A TOP–HEAVY GROUP IF ON THE DETERMINATION DATE THE SUM
OF (A) THE PRESENT VALUE OF THE CUMULATIVE ACCRUED BENEFITS FOR KEY EMPLOYEES
UNDER ALL DEFINED BENEFIT PLANS IN THE AGGREGATION GROUP WHICH CONTAINS THE
PLAN, PLUS (B) THE TOTAL OF ALL OF THE


 

B-1

--------------------------------------------------------------------------------


 


ACCOUNTS OF KEY EMPLOYEES UNDER ALL DEFINED CONTRIBUTION PLANS INCLUDED IN THE
AGGREGATION GROUP (WHICH CONTAINS THE PLAN) IS MORE THAN 60 PERCENT OF A SIMILAR
SUM DETERMINED FOR ALL EMPLOYEES COVERED IN THE AGGREGATION GROUP WHICH CONTAINS
THE PLAN.


 

In applying the above tests, the following rules shall apply:

 

(A)                  IN DETERMINING THE PRESENT VALUE OF THE ACCUMULATED ACCRUED
BENEFITS FOR ANY EMPLOYEE OR THE AMOUNT IN THE ACCOUNT OF ANY EMPLOYEE, THE
VALUE OR AMOUNT SHALL BE INCREASED BY ALL DISTRIBUTIONS MADE TO OR FOR THE
BENEFIT OF THE EMPLOYEE UNDER THE PLAN AFTER HIS SEPARATION FROM SERVICE AND
DURING THE ONE-YEAR PERIOD ENDING ON THE DETERMINATION DATE;

 

(B)                 IN DETERMINING THE PRESENT VALUE OF THE ACCUMULATED ACCRUED
BENEFITS FOR ANY EMPLOYEE OR THE AMOUNT IN THE ACCOUNT OF ANY EMPLOYEE, THE
VALUE OR AMOUNT SHALL BE INCREASED BY ALL DISTRIBUTIONS MADE TO OR FOR THE
BENEFIT OF THE EMPLOYEE UNDER THE PLAN PRIOR TO HIS SEPARATION FROM SERVICE AND
DURING THE FIVE-YEAR PERIOD ENDING ON THE DETERMINATION DATE;

 

(C)                  ALL ROLLOVER CONTRIBUTIONS MADE BY THE EMPLOYEE TO THE PLAN
SHALL NOT BE CONSIDERED BY THE PLAN FOR EITHER TEST;

 

(D)                 IF AN EMPLOYEE IS A NON–KEY EMPLOYEE UNDER THE PLAN FOR THE
PLAN YEAR BUT WAS A KEY EMPLOYEE UNDER THE PLAN FOR A PRIOR PLAN YEAR, HIS
ACCOUNT SHALL NOT BE CONSIDERED; AND

 

(E)                  NOTWITHSTANDING ANY OTHER PROVISION OF THE PLAN, BENEFITS
SHALL NOT BE TAKEN INTO ACCOUNT IN DETERMINING THE TOP-HEAVY RATIO FOR ANY
EMPLOYEE WHO HAS NOT PERFORMED SERVICES FOR THE EMPLOYER DURING THE LAST
ONE-YEAR PERIOD ENDING UPON THE DETERMINATION DATE.

 


B.2.3       VESTING RESTRICTIONS IF PLAN BECOMES TOP-HEAVY.  IF A PARTICIPANT
HAS AT LEAST ONE HOUR OF SERVICE DURING A PLAN YEAR WHEN THE PLAN IS A TOP–HEAVY
PLAN, HE SHALL EITHER VEST UNDER EACH OF THE NORMAL VESTING PROVISIONS OF THE
PLAN OR UNDER THE FOLLOWING VESTING SCHEDULE, WHICHEVER IS MORE FAVORABLE:

 

Completed Years of Active Service

 

Vested Percentage of Amount
In Accounts Containing
Employer Contributions

 

 

 

 

 

Less than two years

 

0

 

Two years but less than three years

 

20

 

Three years but less than four years

 

40

 

Four years but less than five years

 

60

 

Five years but less than six years

 

80

 

Six years or more

 

100

 

 

If the Plan ceases to be a Top–Heavy Plan, this requirement shall no longer
apply.  After that date, the normal vesting provisions of the Plan shall be
applicable to all subsequent Contributions by the Employer.

 

For purposes of this Section B.2.3 Years of Active Service shall be determined
under the rules of section 411(a)(4), (5) and (6) of the Code except that Years
of Active Service beginning prior to January 1, 1984 and Years of Active Service
for any Plan Year for which the Plan was not top-heavy shall be disregarded. 
Also, any Year of Active Service shall be disregarded to the extent that such
Year of Active Service occurs during a Plan Year when the Plan benefits (within
the meaning of section 410(b) of the Code) no Key Employee for former Key
Employee.

 


B.2.4       MINIMUM CONTRIBUTIONS IF PLAN BECOMES TOP-HEAVY.  IF THE PLAN IS A
TOP-HEAVY PLAN AND THE NORMAL ALLOCATION OF THE EMPLOYER CONTRIBUTION AND
FORFEITURES IS LESS THAN FIVE PERCENT OF ANY NON-KEY EMPLOYEE PARTICIPANT’S
ANNUAL COMPENSATION, THE COMMITTEE, WITHOUT REGARD TO THE NORMAL ALLOCATION
PROCEDURES, SHALL ALLOCATE THE EMPLOYER CONTRIBUTION AND THE FORFEITURES AMONG
THE PARTICIPANTS WHO ARE NON-KEY EMPLOYEES AND

 

B-2

--------------------------------------------------------------------------------


 


WHO ARE IN THE EMPLOY OF THE EMPLOYER AT THE END OF THE PLAN YEAR IN PROPORTION
TO EACH SUCH PARTICIPANT’S ANNUAL COMPENSATION UNTIL EACH NON–KEY EMPLOYEE
PARTICIPANT HAS HAD AN AMOUNT EQUAL TO FIVE PERCENT OF HIS ANNUAL COMPENSATION
ALLOCATED TO HIS ACCOUNT.  AT THAT TIME, ANY MORE EMPLOYER CONTRIBUTIONS OR
FORFEITURES SHALL BE ALLOCATED UNDER THE NORMAL ALLOCATION PROCEDURES DESCRIBED
EARLIER IN THE PLAN.  AMOUNTS THAT MAY BE TREATED AS SECTION 401(K)
CONTRIBUTIONS MADE ON BEHALF OF NON-KEY EMPLOYEES MAY NOT BE INCLUDED IN
DETERMINING THE MINIMUM CONTRIBUTION REQUIRED UNDER THIS SECTION TO THE EXTENT
THAT THEY ARE TREATED AS SECTION 401(K) CONTRIBUTIONS FOR PURPOSES OF THE ACTUAL
DEFERRAL PERCENTAGE TEST.


 

In applying this restriction, the following rules shall apply:

 

(A)           EACH EMPLOYEE WHO IS ELIGIBLE FOR PARTICIPATION (WITHOUT REGARD TO
WHETHER HE HAS MADE MANDATORY CONTRIBUTIONS, IF ANY ARE REQUIRED, OR WHETHER HIS
COMPENSATION IS LESS THAN A STATED AMOUNT) SHALL BE ENTITLED TO RECEIVE AN
ALLOCATION UNDER THIS SECTION; AND

 

(B)           ALL DEFINED CONTRIBUTION PLANS REQUIRED TO BE INCLUDED IN THE
AGGREGATION GROUP SHALL BE TREATED AS ONE PLAN FOR PURPOSES OF MEETING THE THREE
PERCENT MAXIMUM; THIS REQUIRED AGGREGATION SHALL NOT APPLY IF THE PLAN IS ALSO
REQUIRED TO BE INCLUDED IN AN AGGREGATION GROUP WHICH INCLUDES A DEFINED BENEFIT
PLAN AND THE PLAN ENABLES THAT DEFINED BENEFIT PLAN TO MEET THE REQUIREMENTS OF
SECTIONS 401(A)(4) OR 410 OF THE CODE.


 


B.2.5       DISREGARD OF GOVERNMENT PROGRAMS.  IF THE PLAN IS A TOP–HEAVY PLAN,
IT MUST MEET THE VESTING AND BENEFIT REQUIREMENTS DESCRIBED IN THIS ARTICLE
WITHOUT TAKING INTO ACCOUNT CONTRIBUTIONS OR BENEFITS UNDER CHAPTER 2 OF THE
CODE (RELATING TO THE TAX ON SELF–EMPLOYMENT INCOME), CHAPTER 21 OF THE CODE
(RELATING TO THE FEDERAL INSURANCE CONTRIBUTIONS ACT), TITLE II OF THE SOCIAL
SECURITY ACT, OR ANY OTHER FEDERAL OR STATE LAW.

 

B-3

--------------------------------------------------------------------------------


 


APPENDIX C

ADMINISTRATION OF THE PLAN


 

C.1          APPOINTMENT, TERM, RESIGNATION, AND REMOVAL.  THE BOARD SHALL
APPOINT A COMMITTEE OF NOT LESS THAN TWO PERSONS, THE MEMBERS OF WHICH SHALL
SERVE UNTIL THEIR RESIGNATION, DEATH, OR REMOVAL.  THE SPONSOR SHALL NOTIFY THE
TRUSTEE IN WRITING OF ITS COMPOSITION FROM TIME TO TIME. ANY MEMBER OF THE
COMMITTEE MAY RESIGN AT ANY TIME BY GIVING WRITTEN NOTICE OF SUCH RESIGNATION TO
THE SPONSOR. ANY MEMBER OF THE COMMITTEE MAY BE REMOVED BY THE BOARD, WITH OR
WITHOUT CAUSE. VACANCIES IN THE COMMITTEE ARISING BY RESIGNATION, DEATH,
REMOVAL, OR OTHERWISE SHALL BE FILLED BY SUCH PERSONS AS MAY BE APPOINTED BY THE
BOARD.

 

C.2          POWERS.  THE COMMITTEE SHALL HAVE EXCLUSIVE RESPONSIBILITY FOR THE
ADMINISTRATION OF THE PLAN, ACCORDING TO THE TERMS AND PROVISIONS OF THIS
DOCUMENT, AND SHALL HAVE ALL POWERS NECESSARY TO ACCOMPLISH SUCH PURPOSES,
INCLUDING, BUT NOT BY WAY OF LIMITATION, THE RIGHT, POWER, AND AUTHORITY:

 

(a)           to make rules and regulations for the administration of the Plan
which are not inconsistent with the terms and provisions thereof, provided such
rules and regulations are evidenced in writing;

 

(b)           to construe all terms, provisions, conditions, and limitations of
the Plan; and its construction thereof made in good faith and without
discrimination in favor of or against any Participant or former Participant
shall be final and conclusive on all parties at interest;

 

(c)           to correct any defect, supply any omission, or reconcile any
inconsistency which may appear in the Plan in such manner and to such extent as
it shall deem expedient to carry the Plan into effect for the greatest benefit
of all parties at interest, and its judgment in such matters shall be final and
conclusive as to all parties at interest;

 

(d)           to select, employ, and compensate from time to time such
consultants, actuaries, accountants, attorneys, and other agents and employees
as the Committee may deem necessary or advisable for the proper and efficient
administration of the Plan, and any agent, firm, or employee so selected by the
Committee may be a disqualified person, but only if the requirements of
section 4975(d) of the Code have been met;

 

(e)           to resolve all questions relating to the eligibility of Employees
to become Participants, and to determine the period of Active Service and the
amount of Considered Compensation upon which the benefits of each Participant
shall be calculated;

 

(f)            to resolve all controversies relating to the administration of
the Plan, including but not limited to (1) differences of opinion arising
between the Employer and a Participant or former Participant, and (2) any
questions it deems advisable to determine in order to promote the uniform and
nondiscriminatory administration of the Plan for the benefit of all parties at
interest;

 

(g)           to direct and instruct or to appoint an investment manager or
managers which would have the power to direct and instruct the Trustee in all
matters relating to the preservation, investment, reinvestment, management, and
disposition of the Trust assets; provided, however, that the Committee shall
have no authority that would prevent the Trustee from being an “agent
independent of the issuer,” as that term is defined in Rule 10b-18 promulgated
under the Securities Exchange Act of 1934, at any time that the Trustee’s
failure to maintain such status would result in the Sponsor or any other person
engaging in a “manipulative or deceptive device or contrivance” under the
provisions of Rule 10b-6 of such Act;

 

(h)           to direct and instruct the Trustee in all matters relating to the
payment of Plan benefits and to determine a Participant’s or former
Participant’s entitlement to a benefit should he appeal a denial of his claim
for a benefit or any portion thereof; and

 

C-1

--------------------------------------------------------------------------------


 

(i)            to delegate such of its clerical and recordation duties under the
Plan as it may deem necessary or advisable for the proper and efficient
administration of the Plan.

 

C.3          ORGANIZATION.  THE COMMITTEE SHALL SELECT FROM AMONG ITS MEMBERS A
CHAIRMAN, WHO SHALL PRESIDE AT ALL OF ITS MEETINGS, AND SHALL SELECT A
SECRETARY, WITHOUT REGARD AS TO WHETHER THAT PERSON IS A MEMBER OF THE
COMMITTEE, WHO SHALL KEEP ALL RECORDS, DOCUMENTS, AND DATA PERTAINING TO ITS
SUPERVISION OF THE ADMINISTRATION OF THE PLAN.

 

C.4          QUORUM AND MAJORITY ACTION.  A MAJORITY OF THE MEMBERS OF THE
COMMITTEE SHALL CONSTITUTE A QUORUM FOR THE TRANSACTION OF BUSINESS, AND THE
VOTE OF A MAJORITY OF THE MEMBERS PRESENT AT ANY MEETING WILL DECIDE ANY
QUESTION BROUGHT BEFORE THAT MEETING. IN ADDITION, THE COMMITTEE MAY DECIDE ANY
QUESTION BY A VOTE, TAKEN WITHOUT A MEETING, OF A MAJORITY OF ITS MEMBERS.

 

C.5          SIGNATURES.  THE CHAIRMAN, THE SECRETARY, AND ANY ONE OR MORE OF
THE MEMBERS OF THE COMMITTEE TO WHICH THE COMMITTEE HAS DELEGATED THE POWER,
SHALL EACH, SEVERALLY, HAVE THE POWER TO EXECUTE ANY DOCUMENT ON BEHALF OF THE 
COMMITTEE, AND TO EXECUTE ANY CERTIFICATE OR OTHER WRITTEN EVIDENCE OF THE
ACTION OF THE COMMITTEE. THE TRUSTEE, AFTER BEING NOTIFIED OF ANY SUCH
DELEGATION OF POWER IN WRITING, SHALL THEREAFTER ACCEPT AND MAY RELY UPON ANY
DOCUMENT EXECUTED BY SUCH MEMBER OR MEMBERS AS REPRESENTING THE ACTION OF THE
COMMITTEE UNTIL THE COMMITTEE FILES WITH THE TRUSTEE A WRITTEN REVOCATION OF
THAT DELEGATION OF POWER.

 

C.6          DISQUALIFICATION OF COMMITTEE MEMBERS.  A MEMBER OF THE COMMITTEE
WHO IS ALSO A PARTICIPANT OF THE PLAN SHALL NOT VOTE OR ACT UPON ANY MATTER
RELATING SOLELY TO HIMSELF.

 

C.7          DISCLOSURE TO PARTICIPANTS.  THE COMMITTEE SHALL MAKE AVAILABLE TO
EACH PARTICIPANT, FORMER PARTICIPANT, AND BENEFICIARY FOR HIS EXAMINATION SUCH
RECORDS, DOCUMENTS, AND OTHER DATA AS ARE REQUIRED UNDER ERISA, BUT ONLY AT
REASONABLE TIMES DURING BUSINESS HOURS. NO PARTICIPANT, FORMER PARTICIPANT, OR
BENEFICIARY SHALL HAVE THE RIGHT TO EXAMINE ANY DATA OR RECORDS REFLECTING THE
COMPENSATION PAID TO ANY OTHER PARTICIPANT, FORMER PARTICIPANT, OR BENEFICIARY,
AND THE COMMITTEE SHALL NOT BE REQUIRED TO MAKE ANY DATA OR RECORDS AVAILABLE
OTHER THAN THOSE REQUIRED BY ERISA.

 

C.8          STANDARD OF PERFORMANCE.  THE COMMITTEE AND EACH OF ITS MEMBERS
SHALL USE THE CARE, SKILL, PRUDENCE, AND DILIGENCE UNDER THE CIRCUMSTANCES THEN
PREVAILING THAT A PRUDENT MAN ACTING IN A LIKE CAPACITY AND FAMILIAR WITH SUCH
MATTERS WOULD USE IN CONDUCTING HIS BUSINESS AS THE ADMINISTRATOR OF THE PLAN;
SHALL, WHEN EXERCISING ITS POWER TO DIRECT INVESTMENTS, DIVERSIFY THE
INVESTMENTS OF THE PLAN SO AS TO MINIMIZE THE RISK OF LARGE LOSSES, UNLESS UNDER
THE CIRCUMSTANCES IT IS CLEARLY PRUDENT NOT TO DO SO; AND SHALL OTHERWISE ACT IN
ACCORDANCE WITH THE PROVISIONS OF THE PLAN AND ERISA.

 

C.9          LIABILITY OF ADMINISTRATIVE COMMITTEE AND LIABILITY INSURANCE.  NO
MEMBER OF THE COMMITTEE SHALL BE LIABLE FOR ANY ACT OR OMISSION OF ANY OTHER
MEMBER OF THE COMMITTEE, THE TRUSTEE, ANY INVESTMENT MANAGER, OR ANY PARTICIPANT
OR FORMER PARTICIPANT WHO DIRECTS THE INVESTMENT OF HIS ACCOUNT OR OTHER AGENT
APPOINTED BY THE COMMITTEE EXCEPT TO THE EXTENT REQUIRED BY THE TERMS OF ERISA,
AND ANY OTHER APPLICABLE STATE OR FEDERAL LAW, WHICH LIABILITY CANNOT BE WAIVED.
NO PARTICIPANT OF THE COMMITTEE SHALL BE LIABLE FOR ANY ACT OR OMISSION ON HIS
OWN PART EXCEPT TO THE EXTENT REQUIRED BY THE TERMS OF ERISA, AND ANY OTHER
APPLICABLE STATE OR FEDERAL LAW, WHICH LIABILITY CANNOT BE WAIVED. IN THIS
CONNECTION, EACH PROVISION HEREOF IS SEVERABLE AND IF ANY PROVISION IS FOUND TO
BE VOID AS AGAINST PUBLIC POLICY, IT SHALL NOT AFFECT THE VALIDITY OF ANY OTHER
PROVISION HEREOF.

 

Further, it is specifically provided that the Trustee may, at the direction of
the Committee, purchase out of the Trust assets insurance for the members of the
Committee and any other fiduciaries appointed by the Committee, and for the
Trust itself to cover liability or losses occurring by reason of the act or
omission of any one or more of the members of the Committee or any other
fiduciary appointed by them under the Plan, provided such insurance permits
recourse by the insurer against the members of the Committee or the other
fiduciaries concerned in the case of a breach of a fiduciary obligation by one
or more members of the Committee or other fiduciary covered thereby.

 

C-2

--------------------------------------------------------------------------------


 

C.10        BONDING.  NO MEMBER OF THE COMMITTEE SHALL BE REQUIRED TO GIVE BOND
FOR THE PERFORMANCE OF HIS DUTIES HEREUNDER UNLESS REQUIRED BY A LAW WHICH
CANNOT BE WAIVED.

 

C.11        COMPENSATION.  THE COMMITTEE SHALL SERVE WITHOUT COMPENSATION FOR
THEIR SERVICES, BUT SHALL BE REIMBURSED BY THE EMPLOYERS FOR ALL EXPENSES
PROPERLY AND ACTUALLY INCURRED IN THE PERFORMANCE OF THEIR DUTIES UNDER THE PLAN
UNLESS THE EMPLOYERS ELECT TO HAVE SUCH EXPENSES PAID OUT OF THE TRUST ASSETS.

 

C.12        PERSONS SERVING IN DUAL FIDUCIARY ROLES.  ANY PERSON, GROUP OF
PERSONS, CORPORATIONS, FIRM, OR OTHER ENTITY MAY SERVE IN MORE THAN ONE
FIDUCIARY CAPACITY WITH RESPECT TO THE PLAN, INCLUDING THE ABILITY TO SERVE BOTH
AS A SUCCESSOR TRUSTEE AND AS A MEMBER OF THE COMMITTEE.

 

C.13        ADMINISTRATOR.  FOR ALL PURPOSES OF ERISA, THE ADMINISTRATOR OF THE
PLAN WITHIN THE MEANING OF ERISA SHALL BE THE SPONSOR. THE SPONSOR SHALL HAVE
FINAL RESPONSIBILITY FOR COMPLIANCE WITH ALL REPORTING AND DISCLOSURE
REQUIREMENTS IMPOSED WITH RESPECT TO THE PLAN UNDER ANY FEDERAL OR STATE LAW, OR
ANY REGULATIONS PROMULGATED THEREUNDER.

 

C.14        NAMED FIDUCIARY.  THE MEMBERS OF THE COMMITTEE SHALL BE THE “NAMED
FIDUCIARY” FOR PURPOSES OF SECTION 402(A)(1) OF ERISA, AND AS SUCH SHALL HAVE
THE AUTHORITY TO CONTROL AND MANAGE THE OPERATION AND ADMINISTRATION OF THE
PLAN, EXCEPT TO THE EXTENT SUCH AUTHORITY AND CONTROL IS ALLOCATED OR DELEGATED
TO OTHER PARTIES PURSUANT TO THE TERMS OF THE PLAN.

 

C.15        STANDARD OF JUDICIAL REVIEW OF COMMITTEE ACTIONS.  THE COMMITTEE HAS
FULL AND ABSOLUTE DISCRETION IN THE EXERCISE OF EACH AND EVERY ASPECT OF ITS
AUTHORITY UNDER THE PLAN, INCLUDING WITHOUT LIMITATION, THE AUTHORITY TO
DETERMINE ANY PERSON’S RIGHT TO BENEFITS UNDER THE PLAN, THE CORRECT AMOUNT AND
FORM OF ANY SUCH BENEFITS; THE AUTHORITY TO DECIDE ANY APPEAL; THE AUTHORITY TO
REVIEW AND CORRECT THE ACTIONS OF ANY PRIOR ADMINISTRATIVE COMMITTEE; AND ALL OF
THE RIGHTS, POWERS, AND AUTHORITIES SPECIFIED IN THIS APPENDIX AND ELSEWHERE IN
THE PLAN.  NOTWITHSTANDING ANY PROVISION OF LAW OR ANY EXPLICIT OR IMPLICIT
PROVISION OF THIS DOCUMENT, ANY ACTION TAKEN, OR RULING OR DECISION MADE, BY THE
COMMITTEE IN THE EXERCISE OF ANY OF ITS POWERS AND AUTHORITIES UNDER THE PLAN
WILL BE FINAL AND CONCLUSIVE AS TO ALL PARTIES OTHER THAN THE SPONSOR OR
TRUSTEE, INCLUDING WITHOUT LIMITATION ALL PARTICIPANTS, FORMER PARTICIPANTS AND
BENEFICIARIES, REGARDLESS OF WHETHER THE COMMITTEE OR ONE OR MORE MEMBERS
THEREOF MAY HAVE AN ACTUAL OR POTENTIAL CONFLICT OF INTEREST WITH RESPECT TO THE
SUBJECT MATTER OF SUCH ACTION, RULING, OR DECISION.  NO SUCH FINAL ACTION,
RULING, OR DECISION OF THE COMMITTEE WILL BE SUBJECT TO DE NOVO REVIEW IN ANY
JUDICIAL PROCEEDING; AND NO SUCH FINAL ACTION, RULING, OR DECISION OF THE
COMMITTEE MAY BE SET ASIDE UNLESS IT IS HELD TO HAVE BEEN ARBITRARY AND
CAPRICIOUS BY A FINAL JUDGMENT OF A COURT HAVING JURISDICTION WITH RESPECT TO
THE ISSUE.

 

C.16        INDEMNIFICATION OF COMMITTEE BY THE SPONSOR.  THE SPONSOR SHALL
INDEMNIFY AND HOLD HARMLESS THE COMMITTEE, THE COMMITTEE MEMBERS, AND ANY
PERSONS TO WHOM THE COMMITTEE HAS ALLOCATED OR DELEGATED ITS RESPONSIBILITIES IN
ACCORDANCE WITH THE PROVISIONS HEREOF, AS WELL AS ANY OTHER FIDUCIARY WHO IS
ALSO AN OFFICER, DIRECTOR, OR EMPLOYEE OF AN EMPLOYER, AND HOLD EACH OF THEM
HARMLESS FROM AND AGAINST ALL CLAIMS, LOSS, DAMAGES, EXPENSE, AND LIABILITY
ARISING FROM THEIR RESPONSIBILITIES IN CONNECTION WITH THE ADMINISTRATION OF THE
PLAN WHICH IS NOT OTHERWISE PAID OR REIMBURSED BY INSURANCE, UNLESS THE SAME
SHALL RESULT FROM THEIR OWN WILLFUL MISCONDUCT.

 

C-3

--------------------------------------------------------------------------------


 

APPENDIX D

 

FUNDING

 

D.1          BENEFITS PROVIDED SOLELY BY TRUST.  ALL BENEFITS PAYABLE UNDER THE
PLAN SHALL BE PAID OR PROVIDED FOR SOLELY FROM THE TRUST, AND THE EMPLOYER
ASSUMES NO LIABILITY OR RESPONSIBILITY THEREFOR.

 

D.2          FUNDING OF PLAN.  THE PLAN SHALL BE FUNDED BY ONE OR MORE SEPARATE
TRUSTS.  IF MORE THAN ONE TRUST IS USED, EACH TRUST SHALL BE DESIGNATED BY THE
NAME OF THE PLAN FOLLOWED BY A NUMBER ASSIGNED BY THE COMMITTEE AT THE TIME THE
TRUST IS ESTABLISHED.

 

D.3          INCORPORATION OF TRUST.  EACH TRUST IS A PART OF THE PLAN.  ALL
RIGHTS OR BENEFITS WHICH ACCRUE TO A PERSON UNDER THE PLAN SHALL BE SUBJECT ALSO
TO THE TERMS OF THE AGREEMENTS CREATING THE TRUST OR TRUSTS AND ANY AMENDMENTS
TO THEM WHICH ARE NOT IN DIRECT CONFLICT WITH THE PLAN.

 

D.4          AUTHORITY OF TRUSTEE.  EACH TRUSTEE SHALL HAVE FULL TITLE AND LEGAL
OWNERSHIP OF THE ASSETS IN THE SEPARATE TRUST WHICH, FROM TIME TO TIME, ARE IN
HIS SEPARATE POSSESSION.  NO OTHER TRUSTEE SHALL HAVE JOINT TITLE TO OR JOINT
LEGAL OWNERSHIP OF ANY ASSET IN ONE OF THE OTHER TRUSTS HELD BY ANOTHER
TRUSTEE.  EACH TRUSTEE SHALL BE GOVERNED SEPARATELY BY THE TRUST AGREEMENT
ENTERED INTO BETWEEN THE EMPLOYER AND THAT TRUSTEE AND THE TERMS OF THE PLAN
WITHOUT REGARD TO ANY OTHER AGREEMENT ENTERED INTO BETWEEN ANY OTHER TRUSTEE AND
THE EMPLOYER AS A PART OF THE PLAN.

 

D.5          ALLOCATION OF RESPONSIBILITY.  TO THE FULLEST EXTENT PERMITTED
UNDER SECTION 405 OF ERISA, THE AGREEMENTS ENTERED INTO BETWEEN THE EMPLOYER AND
EACH OF THE TRUSTEES SHALL BE INTERPRETED TO ALLOCATE TO EACH TRUSTEE ITS
SPECIFIC RESPONSIBILITIES, OBLIGATIONS AND DUTIES SO AS TO RELIEVE ALL OTHER
TRUSTEES FROM LIABILITY EITHER THROUGH THE AGREEMENT, PLAN OR ERISA, FOR ANY ACT
OF ANY OTHER TRUSTEE WHICH RESULTS IN A LOSS TO THE PLAN BECAUSE OF HIS ACT OR
FAILURE TO ACT.

 

D.6          TRUSTEE’S FEES AND EXPENSES.  THE TRUSTEE SHALL RECEIVE FOR ITS
SERVICES AS TRUSTEE HEREUNDER THE COMPENSATION WHICH FROM TIME TO TIME MAY BE
AGREED UPON BY THE SPONSOR AND THE TRUSTEE.  ALL OF SUCH COMPENSATION, TOGETHER
WITH THE EXPENSES INCURRED BY THE TRUSTEE IN CONNECTION WITH THE ADMINISTRATION
OF THIS TRUST, INCLUDING FEES FOR LEGAL SERVICES RENDERED TO THE TRUSTEE, ALL
OTHER CHARGES AND DISBURSEMENTS OF THE TRUSTEE, AND ALL OTHER EXPENSES OF THE
PLAN SHALL BE CHARGED TO AND DEDUCTED FROM THE TRUST FUND, UNLESS THE SPONSOR
ELECTS IN WRITING TO HAVE ANY PART OR ALL OF SUCH COMPENSATION, EXPENSES,
CHARGES, AND DISBURSEMENTS PAID DIRECTLY BY THE SPONSOR.  THE TRUSTEE SHALL
DEDUCT FROM AND CHARGE AGAINST THE TRUST ASSETS ANY AND ALL TAXES PAID BY IT
WHICH MAY BE LEVIED OR ASSESSED UPON OR IN RESPECT OF THE TRUST HEREUNDER OR THE
INCOME THEREOF, AND SHALL EQUITABLY ALLOCATE THE SAME AMONG THE SEVERAL
PARTICIPANTS AND FORMER PARTICIPANTS.

 

D-1

--------------------------------------------------------------------------------